United States Court of Appeals
                     For the First Circuit


Nos. 13-2285
     13-2289
     13-2291
     13-2320

                    UNITED STATES OF AMERICA,

                           Appellee,

                               v.

          PEDRO LUIS RAMÍREZ-RIVERA, a/k/a Peter Pai;
             JOSÉ LAUREANO-SALGADO, a/k/a Geo; and
              ISMAEL E. CRUZ-RAMOS, a/k/a Chapu,

                     Defendants, Appellants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté, U.S. District Judge,
          Hon. William E. Smith, U.S. District Judge]


                             Before

                  Thompson, Lipez, and Barron,
                        Circuit Judges.


     Henry E. Marines, with whom Law Offices of Henry E. Marines,
Claudia Ima, and Law Offices of Claudia Ima were on brief, for
Pedro Luis Ramírez-Rivera and José Laureano-Salgado.
     Ruth M. Liebesman, with whom Law Office of Ruth M. Liebesman
was on brief, for Ismael E. Cruz-Ramos.
     Victor   O.  Acevedo-Hernandez,   Assistant  United   States
Attorney, with whom Rosa Emilia Rodríguez-Vélez, United States
Attorney, Nelson Pérez-Sosa, Assistant United States Attorney,
Chief, Appellate Division, and Francisco A. Besosa-Martínez,
Assistant United States Attorney, were on brief for the United
States.


                       August 26, 2015
          THOMPSON,     Circuit    Judge.     After   a   jury    convicted

Defendants-Appellants     José     Laureano-Salgado,      Pedro    Ramírez-

Rivera, and Ismael Cruz-Ramos (collectively, "the Defendants")1 of

numerous drug and gun crimes, a district court judge sentenced

them all to life in prison.       The Defendants now ask us to overturn

their convictions and sentences, or, at the least, send their case

back for a new trial.

          For the reasons discussed below, we reverse Cruz-Ramos's

conviction and sentence and remand his case for a new trial.             We




     1 Laureano-Salgado and Ramírez-Rivera filed a joint brief,
and Cruz-Ramos filed a separate brief.       Laureano-Salgado and
Ramírez-Rivera sought to join Cruz-Ramos's arguments and vice-
versa. But Laureano-Salgado and Ramírez-Rivera attempted to do so
only by stating (in their reply brief) that "to the extent they
are applicable" they "join the arguments raised . . . [by] co-
appellant Cruz-Ramos."
     While Federal Rule of Appellate Procedure 28(i) permits co-
appellants to "adopt by reference a part of another's brief," as
we have reminded litigants in the past, "[a]doption by reference
cannot occur in a vacuum and the arguments must actually be
transferable from the proponent's to the adopter's case." United
States v. Brown, 669 F.3d 10, 16 n.5 (1st Cir. 2012). Therefore,
where, as here, an appellant "offer[s] no explanation as to why
[his co-appellant's] arguments pertained to him," such "textbook
perfunctory" treatment waives the appellant's attempts to adopt-
by-reference his co-appellant's arguments.         Id. (emphasis
omitted); see also United States v. Espinal-Almeida, 699 F.3d 588,
599 n.9 (1st Cir. 2012) (a criminal defendant's mere statement
that he "joins in any and all other arguments raised by the other
criminal co-defendants that are applicable to his case" is not
sufficient (alterations omitted)).
     Because we find that none of Laureano-Salgado and Ramírez-
Rivera's arguments are meritorious, we need not address whether
Cruz-Ramos (who did a little more than a bare-bones statement)
effectively joined his co-Defendants' arguments.


                                      - 3 -
affirm Laureano-Salgado's and Ramírez-Rivera's convictions and

sentences.

                                      BACKGROUND

                To give a lay of the land, we start with only a brief

overview of this case.          We fill out relevant portions of the story

-- in, as we invariably explain, whatever light our law demands,

and relying on whatever record support is appropriate -- as they

are needed throughout our analysis of the various issues the

Defendants have raised.

                                   How It Began2

                Until 2004, the majority of street-level drug sales in

the San Juan-metropolitan area of Puerto Rico were controlled by

gangs operating out of public housing projects.                    Sales in each

housing project were generally controlled by each project's own

drug gang.

                The name of the game back then was control of the drug

points, and the gangs fought for decades to maintain and grow their

territories.           The    violence   that     accompanied    their    disputes

naturally drew the attention of both local and federal authorities.

As   a       result,   drug   sales   took    a   hit,   and    large   conspiracy

indictments were handed down.



       Because we provide this basic factual background only to
         2

frame the case, we pulled some of these particular facts from the
allegations made in the indictment, while other facts we gleaned
from pre-trial and trial testimony.


                                             - 4 -
            Around 2004, nearly all the drug gang leaders from the

area    reached    an       agreement    that   to    reduce   the   inter-project

conflicts and keep the cops away, they would form an alliance.

They    named     it    "La    Organización     de     Narcotraficantes      Unidos"

(Spanish for "The Organization of United Drug Traffickers"), or

"La ONU" for short.           The leaders agreed that if a conflict arose

among La ONU members, they would meet to discuss it (as opposed to

immediately resorting to shootouts).                 Under the new regime, La ONU

members would be permitted to visit other La ONU-affiliated housing

projects (and to also sell drugs there), so long as they got

permission from that project's leader.                  The La ONU leaders also

met    regularly       to   discuss     drug-related     issues   and   to   resolve

conflicts.

            While the alliance operated "for a time," for reasons

unknown it "weakened" as certain gangs grew "disgruntled" with La

ONU and "sought to break off."             Sometime around 2008, La ONU ended

up breaking into two groups -- La ONU and "La Rompe ONU" (known as

"La Rompe" for short, which translates to "the break").                        Each

project-gang went all-in with either La ONU or La Rompe.                     La ONU-

controlled projects included Las Dalias, Las Gladiolas, El Prado,

and Los Jardines de Selles, while La Rompe-controlled projects

included Trujillo, Cupey, and Alturas de Cupey.                   The two factions

soon became equally sized and eventually, they became bitter

rivals.


                                            - 5 -
          With the rising of La Rompe, La ONU's direction changed.

Its mission became to "maintain control over the drug points in

their housing projects by force and to kill La Rompe members and

leaders in order to expand."   The organization's "unwritten" rules

required that La ONU members remain loyal to each other, while

relentless to the enemy.     La ONU members could not kill other La

ONU members without go-ahead from the leadership; nor could they

overtake La ONU-owned drug points.     Not only were La ONU members

forbidden from associating with La Rompe members, they were also

required to kill them on-sight.    La ONU members were not permitted

to cooperate with law enforcement. And breaking any of these rules

meant death to the traitor (and/or his family members).

          LA ONU leaders continued to meet with each other to

resolve internal conflicts and discuss strategy for overtaking

drug points at other (La Rompe-controlled) housing projects.       They

regularly pooled resources to buy weapons and cars.       When attacks

on La Rompe members would go down, each La ONU project contributed

an enforcer (i.e., hit man).

          La ONU also continued to traffic drugs (crack, cocaine,

heroin,   and   marijuana)   and   committed   various   violent   acts

(including murders) to enforce its rules and grow its territory.

For instance, La ONU put hits out on La Rompe leaders.         La ONU

launched machine-gun shootouts in La Rompe projects.        During one

such shootout near Trujillo Alto Bridge, two women -- a police


                                   - 6 -
officer and librarian -- were killed.          La ONU was also connected

to   the   May   2010   shooting   take-down   of   a   police   helicopter,

allegedly committed by Edwin Bernard Astacio Espino ("Bernard"),

a La ONU member.

            Betraying La ONU called for an equally devastating fate.

For instance, when a La ONU member stole a gun and gave it to a La

Rompe member, he too, was killed.        So was a La ONU leader who got

caught stealing drugs from the organization, and a member who

cooperated with police.

            After the helicopter shooting, an arrest warrant was

issued for Bernard (whom the police apparently could not find).

The police caught a lucky break in August 2010, when an informant

tipped them off that Bernard was hiding out at Cruz-Ramos's house,

stashing weapons and drugs.        Afraid they would miss the chance to

arrest Bernard if they waited any longer, the police searched Cruz-

Ramos's house (without a warrant), found Bernard, arrested him

(and the several other people in the house, including Cruz-Ramos),

and seized the drugs and guns they found at the home.            Police also

arrested other La ONU members for various crimes around 2010 to

2011.

                              The Crackdown

            With that, in March 2012, a grand jury indicted 33 people

for their alleged involvement in La ONU from 2004 through March




                                      - 7 -
2012.3   The charges included drug trafficking, firearms crimes,

murder, and attempted murder.          The indictment accused all the

Defendants of being members of La ONU.

          Amongst the indictment's 33 counts, the Defendants here

were charged with five:

             Count 1: racketeering conspiracy from 2004 through

              March 2012, in violation of the Racketeer Influenced

              and Corrupt Organizations Act ("RICO"), 18 U.S.C.

              § 1962(d);

             Count   2:    conspiracy    to    possess    with    intent   to

              distribute a controlled substance, in violation of 21

              U.S.C. §§ 846 and 860;

             Count 3: conspiracy to possess firearms during and in

              relation      to   narcotics     trafficking      offenses,   in

              violation of 18 U.S.C. § 924(o);

             Count   29:    violent   crime    in   aid   of     racketeering

              activity, in violation of 18 U.S.C. § 1959(a)(1)

              (specifically, for the August 2010 murder of Christian

              Toledo-Sánchez, known as "Pequeque"); and




     3 The original indictment named 32 people, but a few months
later the government filed a superseding indictment and added an
additional defendant.


                                       - 8 -
                Count 30: use and carry of a firearm in relation to a

                 crime   of   violence     (i.e.,   Pequeque's   murder),   in

                 violation of 18 U.S.C. §§ 924(c)(1)(A) and 924(j)(1).4

                              Pre-Trial Motions

            Puerto Rico District Court Judge José A. Fusté was

assigned to preside over the 33-person case, but at some point the

indicted defendants were split up into two groups for purposes of

trial (one group being the defendants who were facing the death

penalty, and the other group being the defendants who were not).

Judge    Fusté    presided    over   the    trial   of   the   death-eligible

defendants, and Judge William E. Smith, a Rhode Island district

judge, sat in designation to preside over the trial of the non-

capital defendants (including Cruz-Ramos, Laureano-Salgado, and

Ramírez-Rivera).5        Judge Smith also addressed many of the numerous

pre- and post-trial issues that arose for the non-capital group.


     4 The Defendants were also charged under 18 U.S.C. § 2, the
aiding and abetting statute, for each of these counts.        It
provides:

            (a) Whoever commits an offense against the
            United States or aids, abets, counsels,
            commands, induces or procures its commission,
            is punishable as a principal.

            (b) Whoever willfully causes an act to be done
            which if directly performed by him or another
            would be an offense against the United States,
            is punishable as a principal.

     5 Par for the course, most of the indicted defendants pleaded
out prior to trial.


                                         - 9 -
                As motion practice took way, and as jury selection in

the Defendants' case lingered imminent, the government asked the

district court to empanel an anonymous jury because the Defendants

were "part of an organized crime ring that is both willing and

able       to   intimidate   and   harm   jurors."6   Over   the   Defendants'

constitutional objections, Judge Fusté (who was in charge of jury

selection, even though he did not preside over the non-capital

Defendants' trial) allowed the motion in-part, and resolved to

place the seated jurors' names, addresses, and places of employment

under seal because the Defendants in fact had "shown that they are

part of an organized crime ring that is both willing and able to

intimidate and harm jurors."              The judge also ordered the jurors

not to divulge information during voir dire that would disclose

their identities.

                Shortly after that motion was resolved, the government

notified the Defendants and the court that it intended to offer as

evidence at trial the firearms and drugs that police seized from

Cruz-Ramos's home in August 2010.              Cruz-Ramos moved to suppress

all that evidence, arguing that the warrantless search of his home




       28 U.S.C. § 1863(b)(7) allows district courts to empanel
       6

anonymous juries "where the interests of justice so require."



                                          - 10 -
was illegal.   After a two-day evidentiary hearing, Judge Smith

denied in-part the motion to suppress.7

                         Jury Empanelment

          Judge Fusté empaneled the jury for the non-capital trial

on January 23, 2013, several days before the trial was scheduled

to start.8 The instant Defendants and their attorneys were present

for jury selection.

          During voir dire (i.e., the process during which the

court questions the potential jurors to determine whether they are

fit to sit on the jury), Judge Fusté informed the potential jurors

that their names, addresses, and places of employment would be

kept anonymous, and that they would each be assigned an identifying

number to "ward off curiosity and seekers of information that might

otherwise infringe on [their] privacy."

          The judge asked the jurors numerous questions during

voir dire, and instructed them to raise their hands if the answer

was "yes" to any of the questions, after which point the court

would individually address their concerns.     Among numerous other

topics, the judge asked a question about the jurors' familiarity

with the 2010 police helicopter shooting.    He informed the jurors


     7 Judge Smith announced his decision on the motion to suppress
at the Defendants' pre-trial conference and later issued a detailed
written ruling.

     8  Judge Smith was listening in        remotely,   but   did   not
participate during the jury selection.


                                - 11 -
that while La ONU was "associated" with the incident, the shooting

would not come up during the trial because the Defendants were not

charged with that shooting.       Some of the jurors raised their hands

in response to the question, and the judge followed up with them

individually.

            After   voir   dire    concluded,   the   jury   (including

alternates) was selected.         But a few days before the start of

trial, Juror No. 30 wrote a letter to the court asking to be

excused because she was experiencing anxiety from having to sit on

the jury.    In response, the Defendants asked the court to conduct

further voir dire of all the empaneled jurors, contending that

Juror 30 could have "infected" the other jurors "by creating bias

against" them.

            Judge Fusté decided to interview Juror 30 (outside of

the Defendants' presence, though their lawyers were allowed to be

there) and concluded that she was unfit to serve on the jury for

mental health reasons (essentially, she was intimidated by the

Defendants).    After the interview, Judge Fusté dismissed the juror

and replaced her with an alternate. He also denied the Defendants'

request to individually poll the other empaneled jurors.

                       The Trial and Sentencing

            Judge Smith got started with the Defendants' trial on

February 7, 2013.    Among the evidence the government presented was




                                     - 12 -
testimony from law enforcement and cooperating La ONU members, as

well as physical evidence police seized, like guns and drugs.

           After seven days, the jury convicted the Defendants on

all counts.    The Defendants then moved for either an acquittal or

a new trial based on lack of sufficient evidence, pursuant to

Federal Rules of Criminal Procedure 29(a) and 33.      Judge Smith

denied the motions, finding that the government's presentation of

witness testimony and physical evidence "strongly supported" the

convictions.     In October 2013, Judge Smith sentenced all the

Defendants to life in prison.9

           Now on appeal the Defendants argue that numerous errors

occurred prior to and during the trial, such that their convictions

should be vacated -- or at the least that they should get a new

trial. Assuming those arguments do not convince us, the Defendants

further argue that their sentences were improper for various

reasons.

           We address each of the Defendants' many arguments in

turn.




     9 The judge gave Cruz-Ramos and Laureano-Salgado the same
sentence -- 40 years on Count One, 10 years on Count Two, 20 years
on Count Three, and life on Count 29, to run concurrently. He
also imposed 20 years to run consecutively on Count 30.
     Ramírez-Rivera got the same sentence, with the only
difference being a 25-year term on Count 30.



                                  - 13 -
                                  DISCUSSION

                    I.      Sufficiency of the Evidence

            We begin our task by addressing whether the evidence put

before the jury was sufficient to convict the Defendants.                    We

tackle this issue first because if the Defendants are right, the

remedy is about as drastic as they come -- we would have to throw

out their convictions, and because of the Double Jeopardy Clause

of the Fifth Amendment, the government would not get another shot

at re-trying them on these charges.          See United States v. Negrón-

Sostre, 790 F.3d 295, 306-07 (1st Cir. 2015).                  Of course, a

successful    sufficiency      challenge    would    then    render    all   the

Defendants'    other     claims   (of   reversible   trial    and     sentencing

error) moot.

            We review sufficiency challenges de novo.               Id. at 307.

We consider all the direct and circumstantial evidence in the light

most   flattering      to   the   government,    "drawing     all     reasonable

inferences consistent with the verdict, and avoiding credibility

judgments, to determine whether a rational jury could have found

the defendants guilty beyond a reasonable doubt."              Id. (internal

quotation marks and alteration omitted).             Essentially, "we will

reverse only if the verdict is irrational."                 United States v.

Brandao, 539 F.3d 44, 50 (1st Cir. 2008) (internal quotation marks

omitted).




                                        - 14 -
          In reviewing sufficiency challenges, we consider whether

all the evidence offered by the government and admitted by the

court was sufficient for a guilty verdict, even if the court

erroneously admitted some of that evidence.10          Lockhart v. Nelson,

488 U.S. 33, 34, 40-41 (1988).

          Turning now to the evidence, there's no question that

the government's case against the Defendants (particularly when it

came to Laureano-Salgado and Ramírez-Rivera) heavily relied on

testimonial evidence from three cooperating witnesses who were

arrested around 2011 for their involvement with La ONU -- Christian

Figueroa-Viera, a hit man and "leader" for La ONU; José Gutierrez-

Santana, known as "El Domi," who sold drugs for the organization;

and Wesley Figueroa-Cancel, also known as "Hueso," who was also a

La ONU leader.

          The    allegations   in   the   indictment    largely   ended   up

panning out at trial.   According to the witnesses' testimony, from

around 2007 to 2011, La ONU operated as a "union" or "gang" of


     10 The logic behind this rule is that "a reversal based solely
on   evidentiary    insufficiency   has   fundamentally   different
implications, for double jeopardy purposes, than a reversal based
on such ordinary trial errors as the incorrect receipt or rejection
of evidence." Lockhart v. Nelson, 488 U.S. 33, 40 (1988) (internal
quotation marks omitted).     That is, "[w]hile the former is in
effect a finding that the government has failed to prove its case
against the defendant, the latter implies nothing with respect to
the guilt or innocence of the defendant, but is simply a
determination that [he] has been convicted through a judicial
process which is defective in some fundamental respect."        Id.
(internal quotation marks omitted).


                                    - 15 -
drug dealers from several housing projects (including Las Dalias,

Las Gladiolas, El Prado, and Los Jardines de Selles), which had

the goal of "control[ling] the other housing projects and thus

have more power."      La ONU's main rival was La Rompe, which

controlled projects like Trujillo, Cupey, and Alturas de Cupey.

          The two gangs were at "war" over the "control of the

drug points."   Dominating the drug points was important to La ONU

for a simple reason: by eliminating the competition in the La

Rompe-controlled projects, La ONU could earn more drug money.

          To effectuate its goals, La ONU had rules.     If you see

an enemy, kill him.      Don't cooperate with police.     And don't

associate with the enemy.   The punishment for breaking a rule was

death.

          The evidence showed that La ONU walked the walk, and not

only were La Rompe members attacked and killed, disloyal La ONU

were in fact punished by death.   For instance, around 2008 or 2009,

a La ONU member stole a rifle and gave it to a La Rompe member.

After he confessed to giving the rifle to the enemy, La ONU members

killed him.   In 2009, a La ONU leader was killed for stealing drugs

from the organization.    And yet another La ONU member was killed

for cooperating with police.   The witnesses testified that it was

important to participate in these types of violent acts to maintain

their status with La ONU, even though that might mean killing

police officers.    It was necessary for members to maintain their


                                  - 16 -
positions in La ONU because "once you join the organization, you

can't get out."

          The testimony also demonstrated that Defendant Ramírez-

Rivera was the heroin point owner in both Las Gladiolas and Las

Dalias, as well as a La ONU leader.    Ramírez-Rivera was so high up

in the organization that without his permission, "nothing could be

done," according to Gutierrez-Santana.       And Ramírez-Rivera ordered

other La ONU members to kill La Rompe associates.         In addition to

supplying heroin, weapons, and ammunition to the organization,

Ramírez-Rivera also provided the cash to buy weapons and cars. And

he sometimes lent his own gun to La ONU members when they went to

other projects for a shooting.

          From around 2008 to 2011, Defendant Laureano-Salgado

served as Ramírez-Rivera's drug runner (meaning he brought product

to drug points and picked up the money the drug points earned),

and was a cocaine point owner at Las Gladiolas.

          Defendant Cruz-Ramos was a heroin point owner at Las

Gladiolas and provided firearms to the La ONU members who were

from Las Gladiolas.     He also lent weapons, including an AK-47, to

other La ONU members.

          To   prepare    for   shootouts,    La   ONU   generally   held

meetings, which were always conducted by the same people (including

Cruz-Ramos, Ramírez-Rivera, and Laureano-Salgado).




                                   - 17 -
             The government also elicited testimony about several La

ONU-sanctioned murders, but at trial the Defendants were only

directly implicated in one -- the murder of La Rompe boss Christian

Toledo-Sánchez, a.k.a. Pequeque.           The testimony reflected that in

August 2010, La ONU put a hit out on Pequeque.                A meeting (which

the Defendants participated in) was held to hash out the details

of the murder with the for-hire hitman, whose grandmother was

Pequeque's neighbor.         During the attack on Pequeque (who was, in

fact, killed), the hitman was injured, and the Defendants were

part of the extraction team that went in to rescue him.

                    A.   RICO Conspiracy (Count One)

             Given that evidentiary backdrop, we first address the

sufficiency of the evidence as to the Defendants' RICO conspiracy

conviction under 18 U.S.C. § 1962(d).

             The Racketeer Influenced and Corrupt Organizations Act,

or "RICO," makes it "unlawful for any person employed by or

associated with any enterprise engaged in, or the activities of

which   affect,    interstate      or   foreign   commerce,    to   conduct   or

participate,      directly    or   indirectly,    in   the   conduct   of   such

enterprise's affairs through a pattern of racketeering activity or

collection of unlawful debt."             18 U.S.C. § 1962(c).         Section

1962(d) also prohibits any person from conspiring to violate

§ 1962(c).    "The major difference between a violation of § 1962(c)

itself and a violation of § 1962(d) based on § 1962(c) is the


                                         - 18 -
additional required element that the defendant knowingly joined a

conspiracy to violate § 1962(c)."          United States v. Shifman, 124

F.3d 31, 35 (1st Cir. 1997) (citation and alterations omitted).

           Thus, "[f]or a defendant to be found guilty of conspiring

to violate RICO, the government must prove (1) the existence of an

enterprise affecting interstate [or foreign] commerce, (2) that

the defendant knowingly joined the conspiracy to participate in

the   conduct   of   the   affairs   of   the   enterprise,   (3)   that   the

defendant participated in the conduct of the affairs of the

enterprise, and (4) that the defendant did so through a pattern of

racketeering activity by agreeing to commit, or in fact committing,

two or more predicate offenses."           Id. (internal quotation marks

and alteration omitted).

           Here, the Defendants argue that the evidence was not

sufficient for elements one, three, and four.11           For the reasons

discussed below, we find no merit to this claim.




      11It's not clear from the Defendants' briefing which RICO
elements they actually grieve, but we interpret the substance of
their arguments to concern elements one, three, and four. To the
extent the Defendants did intend to dispute the second element
(knowledge), "[a]ll that is necessary to prove this element of the
RICO conspiracy is to prove that the defendant agreed with one or
more co-conspirators to participate in the conspiracy."     United
States v. Shifman, 124 F.3d 31, 38 (1st Cir. 1997) (internal
quotation marks and alterations omitted). Our overall discussion
of the RICO count makes abundantly clear why this argument would
have failed in any event.


                                      - 19 -
                Enterprise Affecting Foreign Commerce

           To   start    off,    the    Defendants'     argument     that     the

government presented insufficient evidence that La ONU was a RICO

enterprise affecting interstate or foreign commerce carries no

water. RICO defines an enterprise as "any individual, partnership,

corporation, association, or other legal entity, and any union or

group of individuals associated in fact although not a legal

entity."   18 U.S.C. § 1961(4).         Thus, an enterprise "need only be

a group of persons associated together for a common purpose of

engaging in a criminal course of conduct," and "need not be a

legitimate business or a form of organization sanctioned by state

law." United States v. Nascimento, 491 F.3d 25, 32 (1st Cir. 2007)

(internal quotation marks omitted).

           Still,   even    though      such    an   "association    in     fact"

suffices to satisfy the "enterprise" requirement, see 18 U.S.C.

§ 1961(4), the law is clear that "the government nonetheless must

prove that the enterprise existed in some coherent and cohesive

form."     Nascimento,     491   F.3d   at     32.   "It   follows   that     the

enterprise must have been an 'ongoing organization' operating as

a 'continuous unit.'"      Id. (citation omitted).         Put simply, a RICO

enterprise "possesses some goal or purpose more pervasive and more

enduring than the instant gratification that can accrue from the

successful completion of each particular criminal act."               Id.




                                        - 20 -
            Here, the government presented more than sufficient

evidence that La ONU operated as an enterprise.                     Even if the

Defendants are correct that La ONU started off as a truce between

the different housing-project gangs, those groups concertedly

combined their efforts for a specific, ongoing purpose -- in the

beginning,   to     sell   drugs,   and    later,   to   also    stomp   out   the

competition (specifically, La Rompe).               This super-gang, if you

will, although a merging of smaller gangs that still operated their

existing drug points, became "ongoing and identifiable" by its

name; the organization even had a special hand gesture (i.e., gang

sign).   See United States v. Patrick, 248 F.3d 11, 19 (1st Cir.

2001) (finding that an enterprise existed where the "gang was

ongoing and identifiable" by name and gang sign).                La ONU also had

rules and structure.         Truant members and enemies were killed, but

not before leaders first signed off on the killings.                       Before

committing acts of violence on behalf of the organization, members

had to get permission from La ONU leaders, who hosted meetings to

discuss shootouts before they were carried out.                  See id. (taking

into account that the enterprise "had 'sessions' where important

decisions    were    made,    including    decisions     about    taking   action

against rival drug dealers").

            Therefore, while the Defendants urge that the La ONU

organization did not have all the traditional indicia of a typical

street gang (e.g., use of colors, initiation rites, and a formal


                                          - 21 -
hierarchy),    as    the   Supreme    Court     has   pointed   out,   RICO's

"enumeration    of    included       enterprises      is   obviously   broad,

encompassing 'any . . . group of individuals associated in fact.'"

Boyle v. United States, 556 U.S. 938, 944 (2009) (quoting 18 U.S.C.

§ 1961(4)).    "The term 'any' ensures that the definition has a

wide reach, and the very concept of an association in fact is

expansive."    Id. (citation omitted).          As we fleshed out above, La

ONU "exhibited group cohesion over time; its membership pooled and

shared resources; the individuals involved had a sense of belonging

and self-identified as [La ONU] members; and the group had a well-

honed set of goals."       Nascimento, 491 F.3d at 33.          We deem that

more than enough for a RICO enterprise.            See id.

          Further, we also easily find that La ONU engaged in or

conducted activities that affected foreign commerce.12                 See 18

U.S.C. § 1962(c).     We have said before that an enterprise's effect

on commerce need only be de minimis, given that the commerce

requirement is only jurisdictional.           United States v. Marino, 277

F.3d 11, 35 (1st Cir. 2002).           Gutierrez-Santana testified that

during his time as a La ONU member from about 2009 until his arrest

in 2011, he imported kilos of heroin from the Dominican Republic

to provide to La ONU drug points (and in particular to Ramírez-


     12 The Defendants argued this point in their briefing, but
this was one of many arguments the government ignored.     Even
without help from the government, though, we conclude that the
commerce element was easily satisfied.


                                       - 22 -
Rivera).     This activity is sufficient to satisfy RICO's foreign

commerce requirement.

                               Participation

            RICO also requires the government to prove that the

Defendants    participated     in    the   conduct    of   the    enterprise's

affairs. According to the Supreme Court, that means "participation

in   the   operation   or   management     of   the   criminal    enterprise."

Shifman, 124 F.3d at 35-36 (quoting Reves v. Ernst & Young, 507

U.S. 170, 184-85 (1993)).           It suffices for this element that a

defendant be "plainly integral to carrying out the enterprise's

activities."    Id. at 36 (internal quotation marks omitted).

            Despite the Defendants' attempts to dilute the rather

damning evidence of their active leadership roles in La ONU, we

find that this element was also clearly satisfied. As we discussed

above, the testimony reflected that all three Defendants owned

drug points in La ONU-controlled projects.            Of course, drug-point

ownership was a vital component to the La ONU conspiracy, given

that the whole point of the enterprise was to maintain control of

as many drug points as possible to earn more money.              On these facts

alone, we conclude the jury had abundant reason to find that the

Defendants were integral parts of the enterprise's activities.

                        Pattern of Racketeering

            Finally,    the    Defendants       contend    that     there   was

insufficient evidence that they participated in the conspiracy by


                                       - 23 -
agreeing     to   commit   (or   actually   committing)   a    pattern    of

racketeering activity.      Not so.

           To satisfy the "pattern" element for a RICO conspiracy,

the statute requires that "a defendant agreed with one or more

others that two predicate offenses be committed."             Shifman, 124

F.3d at 35 (internal citation and alteration omitted).                   RICO

specifically enumerates what counts as a "predicate offense," and

includes (among many other crimes) murder and drug dealing.               See

18 U.S.C. § 1961(1).       "Aiding and abetting one of the activities

listed in § 1961(1) as racketeering activities makes one punishable

as a principal and amounts to engaging in that racketeering

activity."    Shifman, 124 F.3d at 36 (citing 18 U.S.C. § 2).

           RICO also requires that the defendant commit the two

racketeering acts within 10 years of one another.             18 U.S.C. §

1961(5).     Additionally, the Supreme Court has said that the "acts

must be related and 'amount to or pose a threat of continued

criminal activity.'"       Shifman, 124 F.3d at 36 (quoting H.J. Inc.

v. Nw. Bell Tel. Co., 492 U.S. 229, 239 (1989)).

           We conclude that the evidence was sufficient for the

jury to find that each of the Defendants participated in La ONU by

agreeing to engage in a pattern of racketeering.          First, despite

the Defendants' representation to the contrary, there was witness

testimony that all the Defendants were part of the 2010 planning




                                      - 24 -
meeting for Pequeque's murder.13           The jury heard testimony that

during the planning meeting, which Cruz-Ramos and Laureano-Salgado

attended and       Ramírez-Rivera participated by speakerphone, the

leaders decided that Pequeque would be killed by a particular

hitman with $10,000 of La ONU funds, as well as a La ONU-provided

pistol and car.       The jury could easily infer, given the body of

testimony they heard, that the reason for Pequeque's murder was to

enforce La ONU's ongoing mandate that La Rompe members be executed,

so that La ONU could expand its territory.14

               Second, as we noted above, the record reflected evidence

that    each    Defendant,   as   drug   point    owners,   engaged   in   drug

trafficking for La ONU-controlled drug points between 2007 and

2011.       See 18 U.S.C. § 1961(1) (listing "dealing in a controlled

substance" as a RICO predicate).          The Defendants do not seriously



       The Defendants do not (nor could they successfully) argue
       13

that planning a murder is not a RICO predicate.    See 18 U.S.C.
§ 1961(1).

        The Defendants argue that the witnesses' testimony about
       14

the Defendants' attendance at the meeting was inconsistent, and at
best questionable, as none of the witnesses were present during
Pequeque's shooting. But Figueroa-Cancel unequivocally testified
that he was at the planning meeting and relayed the details of the
planned hit.    The jury also heard that Pequeque was, in fact,
killed by the hitman after the meeting, and that the Defendants
were part of the team to extract the injured hitman from the scene.
Even assuming the other witnesses' testimony was inconsistent with
this account (or even if Figueroa-Cancel's other testimony
conflicted with this account), "[w]hen there are two conflicting
versions of a single event, it is for the jury to decide which
version, if either, should be given credence." United States v.
Williams, 717 F.3d 35, 40 n.2 (1st Cir. 2013).


                                         - 25 -
dispute this point either, arguing only that their drug-selling at

the    individual    drug    points   "did    not   contribute    to   La   ONU's

objectives" because the drugs were sold only for the benefit of

the individual gangs at each housing project.

              We have already rejected the Defendants' notion that

selling at the individual housing projects did not contribute to

La ONU's mission to take over the drug market, but even if the

Defendants' sales did not directly financially benefit La ONU,

their claim would still fail.         It suffices that "the defendant was

able to commit the predicate acts by means of, by consequence of,

by reason of, by the agency of, or by the instrumentality of his

association with the enterprise."            Marino, 277 F.3d at 27.        "[T]he

defendant need not have channeled the proceeds of the racketeering

activity into the enterprise," and "[i]t is unnecessary for the

pattern of racketeering to have benefitted the enterprise in any

way."    Id. at 28.     Particularly given the ensuing "war" with La

Rompe over the drug points, the jury could have reasonably inferred

that the Defendants' drug-trafficking success (i.e., their ability

to survive) was attributable to their alliance with, allegiance

to, and high-ranking status in La ONU.

              All in all, the RICO conviction stands.

                             B.   VICAR (Count 29)

              In a similar vein, the Defendants unconvincingly argue

that    the   jury   heard    insufficient     evidence   to     sustain    their


                                       - 26 -
conviction for Violent Crime in Aid of Racketeering Activity

("VICAR") under 18 U.S.C. § 1959(a).

              VICAR prohibits murder (or conspiracy to commit murder)

"for    the    purpose   of      gaining     entrance    to   or   maintaining   or

increasing      position    in    an   enterprise       engaged    in   racketeering

activity."15 18 U.S.C. § 1959(a).               The predicate offense for the

Defendants' VICAR conviction was Pequeque's murder (which the

indictment charged as a violation of Puerto Rico law), and the

Defendants once again argue that there was insufficient evidence

that any of them were involved in that murder.                But for the reasons

discussed earlier we reject that argument, as the jury could have

reasonably       inferred     that     the    Defendants      themselves    planned




       15   VICAR, 18 U.S.C. § 1959(a), provides, in relevant
part:

              Whoever, as consideration for the receipt of,
              or as consideration for a promise or agreement
              to pay, anything of pecuniary value from an
              enterprise engaged in racketeering activity,
              or for the purpose of gaining entrance to or
              maintaining or increasing position in an
              enterprise engaged in racketeering activity,
              murders, kidnaps, maims, assaults with a
              dangerous weapon, commits assault resulting in
              serious bodily injury upon, or threatens to
              commit a crime of violence against any
              individual in violation of the laws of any
              State or the United States, or attempts or
              conspires so to do, shall be punished—

              (1)for murder, by death or life imprisonment,
              or a fine under this title, or both.



                                             - 27 -
Pequeque's murder.   And that is sufficient for a murder conviction

under Puerto Rico law.    See Puerto Rico Penal Code Articles 105

and 106 (respectively, P.R. Laws Ann. tit. 33, §§ 4733, 4734

(2004).16

            As to the second VICAR element, the Defendants have

provided no developed reasoning as to why the trial evidence would

not suffice to show at least part of their motive for the murder

was to "advance or maintain their position within" La ONU.      See

United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (noting

that undeveloped arguments are waived).17

            We need not tarry on this point.   The VICAR conviction

stands.


     16 Article 105 defines murder as "kill[ing] another human
being with intent." P.R. Laws Ann. tit. 33, § 4733. First-degree
murder, Article 106, is (in relevant part) "[a]ny murder committed
. . . with premeditation." P.R. Laws Ann. tit. 33, § 4734. "Any
other intentional killing of a human being constitutes second
degree murder." Id.
     Liable as a principal under Puerto Rico law is anyone who
"participates directly in the commission of a crime," "forces,
provokes, abets or induces another person to commit a crime," or
"cooperates before, simultaneously or after the commission of a
crime, and without whose participation the crime could not have
been perpetrated." P.R. Laws Ann. tit. 33, §§ 4671(a), (b), (d).

     17 Perhaps this omission was intentional, as it would be
meritless on this record. See United States v. Tse, 135 F.3d 200,
206 (1st Cir. 1998) (holding that the government need not prove
that advancement in the enterprise was a defendant's sole motive
for committing the VICAR crime and that the government need only
show that defendant committed the acts because "he knew it was
expected of him by reason of his membership or that he committed
the acts in furtherance of that membership" (internal quotation
marks and alterations omitted)).


                                 - 28 -
                 C. Conspiracy to Possess Firearms (Count 30)

          For the Defendants' last sufficiency challenge, they

urge that they were improperly convicted of conspiring to possess

firearms because none of the guns that were introduced or mentioned

at trial actually belonged to La ONU.

          18    U.S.C.   §   924(o)    provides    that   "[a]    person    who

conspires to commit an offense under [18 U.S.C. § 924(c)] shall be

imprisoned for not more than 20 years, fined under this title, or

both; and if the firearm is a machinegun or destructive device, or

is equipped with a firearm silencer or muffler, shall be imprisoned

for any term of years or life."           And 18 U.S.C. § 924(c)(1)(A)

provides a minimum imprisonment term for

          any person who, during and in relation to any
          crime of violence or drug trafficking crime
          (including a crime of violence or drug
          trafficking crime that provides for an
          enhanced punishment if committed by the use of
          a deadly or dangerous weapon or device) for
          which the person may be prosecuted in a court
          of the United States, uses or carries a
          firearm, or . . . in furtherance of any such
          crime, possesses a firearm.

          The    Defendants    argue    that      there   was    no   evidence

presented that they used or carried firearms "in furtherance" of

a crime of violence or drug-trafficking crime, and that "mere

presence of a firearm in an area where a criminal act occurs" does

not suffice.    See United States v. Bobadilla-Pagán, 747 F.3d 26,

35 (1st Cir. 2014).      Again, the Defendants miss the mark.              "For



                                      - 29 -
purposes of 18 U.S.C. § 924(c)(1)(A), we have understood 'in

furtherance of' to demand [a] showing [of] a sufficient nexus

between the firearm and the drug crime [or crime of violence] such

that the firearm advances or promotes the drug crime [or crime of

violence]."       United States v. Gurka, 605 F.3d 40, 44 (1st Cir.

2010) (internal quotation marks omitted).               Here, even if the guns

put   into   evidence     during      the    trial   did   not   belong   to   the

Defendants, the jury heard evidence that all the Defendants carried

firearms and/or supplied them to the organization from 2008 to

2011.   And the jury could easily conclude that given La ONU's

mission to protect its drug territory, and its tendency to do so

through gun violence, the firearms that drug point owners carried

or provided to other members either advanced or promoted their

drug-trafficking businesses.            Thus, that no weapons were ever

seized directly from Laureano-Salgado or Ramírez-Rivera is of no

consequence       when   it   comes    to     our    sufficiency   analysis     --

"[t]estimony from even just one witness can support a conviction."

Negrón-Sostre, 790 F.3d at 307 (internal quotation marks omitted).

             In   sum,   we   find    that     the   evidence    was   abundantly

sufficient to convict the Defendants of the contested crimes.

                         II. Reversible Trial Errors

             Because we find that the evidence presented to the jury

was sufficient to support the Defendants' convictions, we now turn

to the Defendants' allegations regarding supposed errors that


                                            - 30 -
might warrant a new trial.       Specifically, Cruz-Ramos argues that

the district court erred in denying the motion to suppress the

August 2010 search of his home that led to his arrest, the seizure

of numerous guns and large amounts of drugs, and the arrest of

Bernard and several other people in the house.            The Defendants

also collectively argue that the district court erred during jury

selection and in making certain evidentiary rulings at trial.

                  A.   Cruz-Ramos's Motion to Suppress

           To start us off, Cruz-Ramos claims that the district

court erroneously denied his motion to suppress the fruits of the

2010 police search of his home (and the car garaged there), as the

police had no probable cause to enter his home without a warrant,

let alone to search.      He also argues that the statements he made

to police after the search (and his subsequent arrest) should also

be suppressed as fruits of the poisonous search.

           Because we agree with Cruz-Ramos that probable cause was

lacking and therefore the search of the home and car violated the

Fourth Amendment, we find that the evidence seized during the

search   should   have   been   suppressed.   We   also   conclude   that

including the erroneously admitted evidence at trial was not

harmless, given the lack of other compelling evidence linking Cruz-

Ramos to drug crimes, and thus, a new trial for Cruz-Ramos is

warranted.




                                    - 31 -
                          District Court Decision

            Based on the testimony from three law enforcement agents

(the only witnesses to testify at the suppression hearing), the

district court made the following factual findings.               See United

States v. Beras, 183 F.3d 22, 24 (1st Cir. 1999) ("In reviewing

the court's denial of defendant's motion to suppress, we recite

the facts as found by the district court to the extent they are

not clearly erroneous.").18

            On   August   28,   2010,    Puerto   Rico   Police   Department

Officer Carlos A. Jimenez-Rolon showed up at Las Dalias housing

project around 2:30 a.m. to conduct a "preventative round" (Las

Dalias had one of the highest crime rates of the island's housing

projects).       During the round, Officer Jimenez-Rolon saw a man

walking.    The Officer got out of his (marked) car and told the man

to stop.

            Instead of complying, the man took off running.          Officer

Jimenez-Rolon gave chase.        The man reached into his pocket and

threw an unidentified object toward the second story of the nearby

building.




     18 While Cruz-Ramos additionally argues that some of the
district court's factual findings were clearly erroneous, see
United States v. Brown, 621 F.3d 48, 55 (1st Cir. 2010), we need
not address that argument, as we conclude that even adopting the
court's findings as-is, there was no probable cause to search.



                                        - 32 -
             Office Jimenez-Rolon realized he wouldn't be able to

catch the fleer, so instead went to investigate what the man had

purged from his pocket.       Officer Jimenez-Rolon went up to the

second floor of the nearby building and discovered a different man

lying down (presumably in the hallway), with a firearm at his side.

Officer Jimenez-Rolon arrested this man and took him to the police

station.19

             At the police station, Officer Jimenez-Rolon began to

interview the arrested man.       The arrestee told Officer Jimenez-

Rolon that if the police could provide security to his family, he

would tell them where to find Bernard, one of Puerto Rico's most-

wanted    fugitives   for   allegedly   shooting   down   the    municipal

helicopter.       Officer   Jimenez-Rolon    brought   his      supervisor,

Lieutenant Luis David Flores-Ortiz, into the loop, and Lieutenant

Flores-Ortiz agreed to the deal and continued with the interview.

Lieutenant Flores-Ortiz had not met or spoken to the man prior to

this encounter, and as far as the Lieutenant knew, the man had

never previously served as an informant to the Puerto Rico police.

             The arrestee (who we'll call from now on "the Informant")

told Lieutenant Flores-Ortiz that Bernard was hiding at a house in


     19Among the other details that are difficult to gather from
the police officers' story, it is unclear why the police arrested
this man. The record does not reflect that he was charged with
any crime (i.e., unlawful possession of a firearm), or that his
tip, which we discuss shortly, was provided in exchange for
prosecutorial leniency.


                                    - 33 -
the Berwind Estates housing subdivision in Rio Piedras with at

least four other people -- Cruz-Ramos, two females, and perhaps

other unidentified males. Bernard would have on him "many weapons,

firearms, and controlled substances," the Informant warned.           Four

rifles would also be hidden in a flower box on the terrace, and

sidearms (like Berettas and Glocks) and drugs would be in a hidden

compartment in a red Ford Expedition.           The Informant did not

provide any further details concerning what police would find at

the home, nor a description of the house.

          The Informant said Bernard wouldn't stick around for

long and would depart at sun-up through the back of the house.

The Informant further warned that Bernard would open fire at the

police as soon as he saw them.      Upon leaving the Berwind Estates

home, Bernard would head for the Las Dalias housing project, the

Informant claimed, "at which point the PRPD would lose their

opportunity to arrest him" that night.

          The brief interview ended sometime between 3:30 and 4:00

a.m.   Despite the fact that neither the Puerto Rico police nor

Lieutenant   Flores-Ortiz   had   any   prior   relationship   with   the

Informant, the Lieutenant deemed him reliable based on the fact

that both the Informant and Bernard "came from the Las Dalias

housing project, and thus the Informant could likely be part of

Bernard's 'close-knit' group and know Bernard's whereabouts."




                                   - 34 -
           With that, shortly after the interview ended, Officer

Jimenez-Rolon drove the Informant to the house where Bernard was

supposedly located.      After they reached Berwind Estates and passed

a manned security hut, the Informant pointed out a "good-sized

residence" with "lots of vegetation" behind and to the side of it.

The vegetation was relatively thick, but someone hiding in the

bushes could still be seen from certain angles.            A terrace with a

flower box was also visible.

           Apparently satisfied with what he had observed, Officer

Jimenez-Rolon took the Informant back to the police station, and

around 5:00 a.m., the police returned to the house to arrest

Bernard.   They did not attempt to obtain either a federal or local

search warrant to enter or search the home.

           After   the   police   secured   the   home's    perimeter   (and

extended the perimeter out to the guardhouse), an "entry team"

comprising six officers "entered through the property through the

vegetation on the side of the house, crossed over the terra-cotta

floored portion of the carport driveway, and proceeded to the door

located on the side terrace."      To enter the carport, the officers

"had to jump a cement wall," and to enter the terrace, they opened

a closed gate.

           From the terrace, the officers saw through a window an

unidentified female sitting in the kitchen.          They told her they

were police, instructed her to stay silent, and asked her to open


                                    - 35 -
the door.       She complied.   They asked the woman where Bernard was,

and she said he was in the bedroom.

            While the police made their way to the bedroom, other

men (including Cruz-Ramos) appeared out of adjacent rooms.               The

officers detained them.         The police continued into the bedroom,

where they found Bernard in a bed "either asleep or just half-

awake."     Close by Bernard was a pistol.         They arrested him.     All

of the detained people were also arrested for harboring a fugitive.

            With everyone under arrest and the house secure, Officer

Jimenez-Rolon searched the flower box on the terrace, where he

found hidden under the dirt four rifles.             Then he went in the

house, walked through the foyer and through a glass door that

opened into the carport, where a red Ford Expedition was parked.

In the car, Officer Jimenez-Rolon found a hidden compartment with

weapons, ammo, and drugs.       Officer Jimenez-Rolon seized all of the

drugs and guns he found.

            Cruz-Ramos, along with the other arrestees, was taken to

the police department following his arrest. Sometime between 10:30

a.m. and noon, Cruz-Ramos was placed in a "small room" with three

federal agents for an interview, which was not recorded.                Cruz-

Ramos     was    verbally   apprised    of   his   constitutional   rights

(particularly, his right to remain silent and his right to an

attorney), and while he acknowledged that he understood them, he

refused to sign any paperwork waiving his rights.


                                       - 36 -
           The police proceeded to interview Cruz-Ramos anyway, and

he told the agents that he lived in the house where he and Bernard

were arrested, but that he was originally from the Las Gladiolas

housing project.      He admitted to being "affiliated with a group of

housing projects that were partners and supported each other."

Cruz-Ramos also admitted to carrying a gun for personal defense

and to having numerous rifles "hidden or buried somewhere."              He

told the agents that he knew Bernard because they hung out together

in    different   bars,       and   Bernard   was   acquainted   with   his

stepdaughter.     Cruz-Ramos said he knew Bernard was wanted by the

police and had tried to arrange for Bernard to find a lawyer and

surrender himself.

           Based on all these facts, the district court concluded

that the police had probable cause to search Cruz-Ramos's home

without a warrant.     Specifically, the court found that "[a]lthough

the Informant had never provided information before, and only

offered the information upon his arrest and interrogation, all of

the   other   facts     and     circumstances   support   the    [police's]

conclusion that the Informant was indeed truthful and reliable."

Those facts were: the Informant was arrested in Las Dalias, "a

housing project that Bernard was associated with"; the Informant

provided very detailed information; the Informant agreed to travel

with Officer Jimenez-Rolon to "point[] out the precise residence,

which matched the description he had already provided"; and the


                                       - 37 -
Informant put himself in danger by providing the tip.         The court

also   found   that   exigent   circumstances   were   present,   namely,

Bernard's risk of escape and the threat he posed to public safety.

           Additionally, the court concluded that the warrantless

search of the Ford Expedition was legal, as the Informant had

provided a basis for probable cause that guns and drugs were hidden

in it.   While the court found no exigency, it nonetheless denied

suppression of the car-search based on the "auto exception" to the

warrant requirement.     See United States v. Polanco, 634 F.3d 39,

42 (1st Cir. 2011) (noting that under the "auto exception," if

"there is probable cause to believe a vehicle contains evidence of

criminal activity, agents can search without a warrant any area of

the vehicle in which the evidence may be found" (internal quotation

marks omitted)).      Even if the automobile exception didn't apply

though, the police made a "good faith error" because based on their

"legal presence on [the] property, the probable cause known to

them at the time, and the automobile exception, it was entirely

reasonable for them to believe that the warrantless search of the

Expedition was justified," the district court concluded.              See

Illinois v. Krull, 480 U.S. 340, 348-49 (1987) (recognizing that

evidence resulting from a Fourth Amendment violation should only

be suppressed "if it can be said that the law enforcement officer

had knowledge, or may properly be charged with knowledge, that the

search was unconstitutional under the Fourth Amendment" (internal


                                    - 38 -
quotation marks omitted)).      The court did, however, exclude the

search of the flower box, on the grounds that even though the

police had probable cause, there were no exigent circumstances to

justify searching there because Bernard had been arrested and the

house was secure, rendering safety a non-issue. The court likewise

excluded the fruits of the flower-box search (four rifles found

under the dirt) because they dropped from a poisonous tree (the

illegal search of the flower box), and no "good faith" exception

applied.20    See Wong Sun v. United States, 371 U.S. 471, 484 (1963)

("[E]vidence seized during an unlawful search [can]not constitute

proof against the victim of the search.").

             As for Cruz-Ramos's statement to the police, the court

found that it could not be suppressed as fruit of the poisonous

search because the search of the house was not poisonous (i.e.,

illegal).     The court likewise rejected Cruz-Ramos's argument that

his statement was not given voluntarily, which he said violated

the Fifth Amendment.

                           No Probable Cause

             As we hinted at above, the focus of our analysis here is

on whether the police had probable cause to search Cruz-Ramos's

home.     Cruz-Ramos argues that since the sole basis of probable




     20 The government does not dispute the suppression of the
flower-box evidence.


                                   - 39 -
cause was the uncorroborated tip from an unknown informant, the

police needed more than just his word to search without a warrant.

          "[W]e review de novo the district court's conclusions of

law, including its application of the law to the facts, its

probable cause . . . determination[], and the district court's

ultimate legal decision to grant or deny the motion to suppress."

United States v. Camacho, 661 F.3d 718, 724 (1st Cir. 2011).       In

assessing whether there was probable cause for a search, "our task,

like that of the . . . district court, is simply to make a

practical,   common-sense   decision   whether,   given     all   the

circumstances, there is a fair probability that contraband or

evidence of a crime will be found in a particular place."     United

States v. McLellan, No. 14-1561, 2015 WL 4071914, at *4 (1st Cir.

July 6, 2015) (internal quotation marks and alterations omitted).

          We first provide a little background on the relevant law

before diving into our analysis.   The Fourth Amendment instructs

that "no Warrants shall issue, but upon probable cause, supported

by Oath or affirmation, and particularly describing the place to

be searched, and the persons or things to be seized."     U.S. Const.

amend. IV.   Based on this constitutional tenet, the law clearly

establishes that even when police have a warrant to arrest someone,

a search warrant is still "ordinarily required to enter the home

of a third person to arrest an individual who is believed to be




                                - 40 -
inside the home."         Fletcher v. Town of Clinton, 196 F.3d 41, 49

(1st Cir. 1999).

              "Nevertheless,     a     warrantless      entry    into     a     person's

dwelling may be permitted" to effect an arrest, United States v.

Samboy,    433   F.3d    154,    158    (1st     Cir.   2005),   so      long    as    two

conditions are met:          one, the police had probable cause to enter

the   home,    and    two,    "exigent     circumstances"        existed,        like   a

fugitive's threat to public safety.               Hegarty v. Somerset Cty., 53

F.3d 1367, 1373-74 (1st Cir. 1995).                     And probable cause only

"exists when the totality of the circumstances suggests that there

is a fair probability that contraband or evidence of a crime will

be found in a particular place."                 United States v. Gifford, 727

F.3d 92, 98 (1st Cir. 2013) (internal quotation marks omitted).

              As was the case here, police often rely on tips from

confidential informants to underlie probable cause.                             But the

principle is long-standing that "[e]ven where a search warrant is

obtained, the police must show a basis for the search beyond the

mere fact of an assertion by an informer."                   Recznik v. City of

Lorain, 393 U.S. 166, 169 (1968).              It follows then that "[a]t least

as much is required to support a search without a warrant."                            Id.

at 169-70.       Therefore, when, as here, "the primary basis for a

probable      cause     determination      is     information      provided       by    a

confidential      informant,"        law   enforcement      must      "provide        some

information      from    which   a     [court]    can   credit     the    informant's


                                           - 41 -
credibility."   Gifford, 727 F.3d at 99.       In other words, a

"probable cause finding may be based on an informant's tip so long

as the probability of a lying or inaccurate informer has been

sufficiently reduced."   Id. (internal quotation marks omitted).

          To help assess an informant's reliability, we look to a

"nonexhaustive" list of factors:

          (1) . . . the probable veracity and basis of
          knowledge   of   persons   supplying   hearsay
          information; (2) whether an informant's
          statements reflect first-hand knowledge; (3)
          whether some or all of the informant's factual
          statements    were    corroborated    wherever
          reasonable and practicable (e.g., through
          police surveillance); and (4) whether a law
          enforcement [officer] assessed, from his
          professional   standpoint,   experience,   and
          expertise, the probable significance of the
          informant's provided information.


United States v. Tiem Trinh, 665 F.3d 1, 10 (1st Cir. 2011)

(citations, internal quotations marks, and alterations omitted).

          Applying these factors to the instant case, we find that

there is simply no indication on this record that the police

explored the Informant's basis of knowledge for the information he

relayed, or that the police bothered to corroborate any of the

information that actually suggested that criminal activity was

afoot at Cruz-Ramos's home.    Even if we were to agree with the

district court that the information the Informant provided was

detailed, we find that because the police did not sufficiently




                                - 42 -
test the reliability of the detailed information, the denial of

the motion to suppress cannot stand.

           Specifically, nothing in the district court's factual

findings "indicates the informant's basis of knowledge," such as

whether   the   informant     had   firsthand   knowledge     of    Bernard's

whereabouts (i.e., he had seen Bernard at the house), or just

"heard about it as hearsay" or "through rumor."         See Gifford, 727

F.3d at 100; cf. Illinois v. Gates, 462 U.S. 213, 234 (1983) ("[An

informant's]    explicit      and   detailed    description    of     alleged

wrongdoing, along with a statement that the event was observed

firsthand, entitles his tip to greater weight than might otherwise

be the case.").    Notably, the only basis Lieutenant Flores-Ortiz

articulated for trusting the Informant was that because he "came

from" the same housing project as Bernard, "[h]e could form a part

of [Bernard's] close-knit group."         That inference could implicate

every   resident   in   the    complex,   yet   Lieutenant     Flores-Ortiz

apparently never bothered to ask the Informant whether he actually

was part of Bernard's crew. The Informant could have been relaying

a rumor he overheard on the street, or even fabricating the

information.    It is also undisputed that the police here had no

"past history with the informant to establish that informant's

credibility." See Gifford, 727 at 100; cf. United States v. Dixon,

787 F.3d 55, 59 (1st Cir. 2015) (that informant had given police

"fruitful tips in the past" and police had met with the informant


                                      - 43 -
before "in person on several occasions" supported the informant's

reliability).

           Furthermore,   while   the    district   court   credited   the

police for corroborating the Informant's tips, our review shows

that the only information the police actually corroborated before

they entered the premises was the Informant's (very general)

outside description of the house.       Indeed, all the police did here

before entering the premises was drive by the home and confirm the

readily apparent details the Informant described -- that the home

was in the gated community the Informant identified and had a

flower box.

           But this kind of information, indeed, the kind that is

immediately visible to anyone who passes the house, is not --

without more -- useful information when it comes to making a

probable   cause   determination.       True,   "corroboration   of    even

innocent activity reported in [a] tip may support a finding of

probable cause," at least when "[c]orroboration of apparently

innocent activity can establish the reliability of the informant

because the activity might come to appear suspicious in light of

the initial tip."    Tiem Trinh, 665 F.3d at 12 (internal quotation

marks omitted).     But the information must be at least marginally

useful in establishing that criminal activity is afoot.                See

Alabama v. White, 496 U.S. 325, 332 (1990) (noting that it is "also

important that . . . 'the anonymous tip contained a range of


                                    - 44 -
details relating not just to easily obtained facts and conditions

existing at the time of the tip, but to future actions of third

parties ordinarily not easily predicted.'" (quoting Gates, 462

U.S. at 245)).   Here, the police did not corroborate any of the

information   that   might   actually   have   suggested   suspicious

activity.   For instance, one could find it curious to see multiple

adults (at least one the Informant even identified by name) coming

in and out of a single-family home.     Or perhaps if the police had

staked out the house, they might have seen someone protectively

guarding or manipulating the flower box in an unusual way.        Cf.

id. at 11 (police conducted surveillance to corroborate much of

the informant's information, including the fact that the informant

had, multiple times, been in and out of the house where the

purported drug operation was going down).      In sum, we find that

the police did not do enough to confirm the unknown Informant's

story such that probable cause could issue.21


     21 The fourth Tiem Trinh factor, whether the police officer
assessed   from   his  professional   standpoint   the   "probable
significance" of the tip, 665 F.3d at 10, is arguably met here
because Lieutenant Flores-Ortiz did surmise that the Informant was
reliable. However, we give his assessment little weight because
the police knew nothing about the Informant other than his
affiliation with Las Dalias and still did not inquire into the
Informant's source of knowledge. Thus, the officer had no real
basis for making his assessment.
     The district court, relying on an out-of-circuit case, also
emphasized that the Informant put himself in danger by providing
the tip. See United States v. One 56-Foot Yacht Named Tahuna, 702
F.2d 1276, 1287 (9th Cir. 1983) (considering as a factor in the
reliability analysis that "[t]he information was given to the


                                  - 45 -
           Our outcome should be no surprise, given our precedent.

In addition to the test we laid out in Tiem Trinh, we have

emphasized on multiple occasions that an informant's reliability

must be vetted.       For instance, in United States v. Jordan, we

carefully weighed the police's efforts to corroborate a hearsay

tip, and specifically noted some of the "various means" by which

an informant could be corroborated, such as "direct surveillance

or   circumstantial     evidence,"     "vouchsaf[ing]"   by    a    "highly

experienced law enforcement officer," "independent corroboration"

(i.e., conducting controlled drug buys), and most particularly,

the informant's history of providing "reliable information and

investigative assistance to the police in the past."          999 F.2d 11,

13-14 (1st Cir. 1993).        We found that on balance, all of these

efforts on the part of the police sufficed to corroborate the

informant's tip.       In    Dixon, the police officer took similar

measure,   meeting    with   the   informant   face-to-face   "on   several

occasions," "independently corroborat[ing] facts," including not



government in circumstances subjecting the informants to possible
personal or penal risk" (alterations omitted)). But even if we
took into account the risk of retaliation the Informant faced, the
record does not reflect that La ONU knew or would have been able
to figure out that the (confidential) Informant was the one talking
to police. If the Informant had heard the information through a
rumor or eavesdropping, there would be no reason -- at least not
one we can discern from this record -- to think the gang would
suspect him. And we reiterate that the officers here did not probe
the Informant's basis of knowledge (e.g., whether the Informant
knew the information because he was in the gang and thus would be
in danger because he cooperated).


                                      - 46 -
only "innocent facts" like the defendant's phone number and car-

type, but also by conducting controlled drug buys that "were

carefully monitored and regulated to minimize the chance that the

[informant] could have falsely implicated" the defendant.                 787

F.3d at 59.     Further, the informant in that case also had given

"fruitful tips in the past."        Id.

            In contrast, anyone driving by Cruz-Ramos's home could

parlay the generic description the Informant gave, and confirming

only those innocuous details is not, on its own, sufficient to

corroborate a tip from an unknown confidential informant.                  The

Informant did not even say that the house was the only one in the

area with a flower box, meaning that the flower box's existence

did not make for a distinguishing characteristic.              Given the lack

of other indicia of the Informant's reliability, the police had an

obligation to corroborate something of the tip before entering

Cruz-Ramos's home without a warrant.              See Recznik, 393 U.S. at

169 (finding that police did not have probable cause to enter a

home when no "effort was made to show that either the petitioner

or   the   apartment   was   at   that    time    connected   with"   criminal

activity, and the police did not "even attempt to establish that

the informers were reliable"). In sum, there was no probable cause

to search Cruz-Ramos's home.

            Cruz-Ramos further asserts that the search of his car

was also illegal for lack of probable cause.                  As we discussed


                                         - 47 -
above, the Informant's tip was not sufficiently reliable on its

own, and we agree with Cruz-Ramos that the same reasoning extends

to the search of the Expedition.      See United States v. Dickerson,

514 F.3d 60, 66 (1st Cir. 2008) (noting that police may only

conduct "a warrantless search of a car if there is probable cause

to believe" the car has "contraband or evidence of a crime"

(emphasis added)).     Contrary to the district court's decision, we

conclude that the initial entry into the home was illegal, and so

the police could not form probable cause from what illicit activity

they observed once they entered the home.         See Silverthorne Lumber

Co. v. United States, 251 U.S. 385, 392 (1920) ("The essence of a

provision forbidding the acquisition of evidence in a certain way

is that not merely evidence so acquired shall not be used before

the Court but that it shall not be used at all.").               Thus, there

was no basis for probable cause to search the Expedition.

          For    the   same    reason,   the      so-called      "automobile

exception" to the Fourth Amendment does nothing to save the search

of Cruz-Ramos's car (assuming the exception even applies to a car

parked within the curtilage of a defendant's home, as was the case

here). See Coolidge v. New Hampshire, 403 U.S. 443, 460-62 (1971).

Sure, "the expectation of privacy with respect to one's automobile

is significantly less than that relating to one's home," such that

"warrantless    examinations   of   automobiles    have   been    upheld   in




                                    - 48 -
circumstances in which a search of a home . . . would not."22 South

Dakota v. Opperman, 428 U.S. 364, 367 (1976).            However, police

still need "probable cause to believe that the automobile contains

contraband" before conducting a warrantless search.        United States

v. Silva, 742 F.3d 1, 7 (1st Cir. 2014).          As with a home-search,

in this context "[p]robable cause exists when the facts and

circumstances   as   to   which   police   have   reasonably   trustworthy

information are sufficient to warrant a person of reasonable

caution in the belief that evidence of a crime will be found."

Id. (internal quotation marks omitted and emphasis added).          As we

discussed, the police did not probe the Informant's basis for his

claims that weapons and drugs were in the car and therefore had no

reasonable basis for believing the Informant's tip, such that

probable cause could issue on the tip alone.

            One final point on probable cause -- that the police

actually did end up finding guns, drugs, and, of course, Bernard

in Cruz-Ramos's home cannot enter our calculus, as "[a] search

unlawful at its inception may [not] be validated by what it turns

up."    United States v. Mercedes-De La Cruz, 787 F.3d 61, 69 (1st




        The logic behind this automobile exception is that "[o]ne
       22

has a lesser expectation of privacy in a motor vehicle because its
function is transportation and it seldom serves as one's residence
or as the repository of personal effects."        South Dakota v.
Opperman, 428 U.S. 364, 368 (1976) (internal quotation mark
omitted).


                                     - 49 -
Cir. 2015) (quoting Wong Sun, 371 U.S. at 484 (internal quotation

marks omitted)).

           Based on these facts,23 we conclude that there was no

probable cause to enter Cruz-Ramos's home or car.     Thus, while we

certainly understand (though we do not address whether) exigency

may have been a legitimate concern here because of Bernard's status

as a dangerous fugitive, the Constitution does not permit the

police to forego a search warrant in situations like this based on

exigency alone.      Rather, as we have discussed, they also need

probable cause.    See Hegarty, 53 F.3d at 1373-74.

                     The Seized Physical Evidence

           We must next consider whether the evidence seized as a

result of the illegal search should also have been suppressed at

trial.    It is well established under the "exclusionary rule" that

generally, "evidence seized during an unlawful search [can]not

constitute proof against the victim of the search."    Wong Sun, 371

U.S. at 484.   That is, the government "may make no use of evidence

illegally seized."    Mapp v. Ohio, 367 U.S. 643, 657 (1961).   It's

clear, then, that per the plain language of the exclusionary rule,




     23To the extent additional facts came out during the two-day
evidentiary hearing that the district court did not address in its
decision, the government did not point them out to us. Indeed,
the government's curiously scant brief did not provide any
developed argument as to the motion to suppress (as well as several
other issues the Defendants raised), instead choosing to simply
regurgitate large chunks of the district court's factual findings.


                                  - 50 -
the physical evidence seized during the illegal search of Cruz-

Ramos's home (including the car and flower box), should have been

suppressed.    The district court said as much when it determined

that if the initial entry into Cruz-Ramos's home was illegal, "then

everything    subsequently   discovered   by    the   [police]   would    be

subject to suppression as fruit of the poisonous tree."24

          Like most rules, however, the exclusionary rule has

exceptions.    We examine their applicability next.

                        Good-Faith Exception

          "Police    practices   trigger       the    harsh   sanction    of

exclusion only when they are deliberate enough to yield meaningful

deterrence, and culpable enough to be worth the price paid by the

justice system."    Davis v. United States, 131 S. Ct. 2419, 2428

(2011) (internal quotation marks and alterations omitted).               This

"good-faith" exception to the exclusionary rule dictates, then,

that even when the seizure of evidence results from a Fourth

Amendment violation, that evidence should only be suppressed "if

it can be said that the law enforcement officer had knowledge, or

may properly be charged with knowledge, that the search was

unconstitutional under the Fourth Amendment."          Krull, 480 U.S. at

348-49 (internal quotation marks omitted).




     24 The government does not dispute this conclusion in its
briefing.


                                   - 51 -
           We conclude that the good-faith exception does nothing

for the government here.        For one, the government did not ask us

to invoke the exception.        Cf. United States v. Wurie, 728 F.3d 1,

13 (1st Cir. 2013) (finding that a good-faith argument can be

waived, at least when the government fails to raise it below);

United States v. Archibald, 589 F.3d 289, 301 n.12 (6th Cir. 2009)

(declining to address the good-faith exception where it had not

been "raised, preserved, or argued by the government").            In fact,

the   government   makes   no    argument     concerning   the   good-faith

exception at all, even though it "bears the heavy burden of proving

that the good-faith exception applies."           Wurie, 728 F.3d at 13

(internal quotation marks omitted).

           Regardless, the good-faith exception would not help the

government in this case.        Lieutenant Flores-Ortiz admitted at the

evidentiary hearing that the reason the police did not try to get

a warrant was because "to get a warrant, PRPD must 'conduct several

surveillances over a period of days, a lot of photographs, videos;

and the process gets complicated.           It's a process that takes a

great deal of time.'"       Cruz-Ramos urges us to interpret this

testimony as an admission that the police specifically knew that

corroboration was generally necessary for probable cause, did not

want to put in the work required to get it, and decided to barge

into Cruz-Ramos's home anyway.           And the government makes no

argument that we should interpret the testimony differently. Based


                                     - 52 -
on Cruz-Ramos's interpretation of the testimony (which is not

contradicted      by    the   district   court's    findings,   and,   again,

importantly, was not disputed by the government), the officers'

disregard of the lack of probable cause was certainly deliberate,

such that excluding the evidence would have "[r]eal deterrent

value," Davis, 131 S. Ct. at 2427-28, in discouraging future

intentional and unlawful police practices.            See Krull, 480 U.S. at

348-49; Herring v. United States, 555 U.S. 135, 141 (2009) (noting

that the primary purpose of the exclusionary rule is "deterring

Fourth Amendment violations in the future").25

            The Supreme Court has also said, however, that "[f]or

exclusion    to    be     appropriate,     the     deterrence   benefits   of

suppression must outweigh its heavy costs."            Davis, 131 S. Ct. at


     25We note that the record in this case, as it was presented
to us, reflects that the good-faith exception does not apply
because the police acted in deliberate disregard of the Fourth
Amendment. Thus, we need not address today the full extent of the
exception's applicability to warrantless searches in general. See
Davis v. United States, 131 S. Ct. 2419, 2439 (2011) (Breyer, J.,
dissenting) (listing scenarios where the good-faith exception has
been applied and noting that the good-faith exception has not
generally been applied to warrantless searches).      Nor need we
address whether the exception applies to negligent police
mistakes. See Herring v. United States, 555 U.S. 135, 146 (2009)
(stating that negligent police mistakes could also be sufficiently
culpable to bar application of the good-faith exception, at least
"[i]n a case where systemic errors were demonstrated," such that
"it might be reckless for officers to rely on an unreliable . . .
system"); see also Davis, 131 S. Ct. at 2439 (Breyer, J.,
dissenting) (noting that if courts "apply the exclusionary rule
only where a Fourth Amendment violation was deliberate, reckless,
or grossly negligent, then the good faith exception will swallow
the exclusionary rule" (internal quotation marks omitted)).


                                         - 53 -
2427. We recognize (indeed, regret) the "substantial social costs"

that might come to bear as a result of the vacation of Cruz-Ramos's

conviction and his resulting re-trial.         See id. As we noted above,

the   police    found   several    guns   in   the   car,   along    with    an

extraordinary amount of drugs (specifically, more than 1,000 decks

of heroin, 80 baggies of cocaine, 21 containers of marijuana, 740

vials of crack, and almost 1,000 vials of crack), and it's a hard

pill to swallow that none of that evidence can be introduced at

Cruz-Ramos's trial.

           But the law instructs us that "[w]hen the police exhibit

deliberate, reckless, or grossly negligent disregard for Fourth

Amendment rights, the deterrent value of exclusion is strong and

tends to outweigh the resulting costs."          Id. (internal quotation

marks omitted).     So is the case here, as we cannot overlook the

egregious Fourth Amendment violation that occurred.           At the end of

the day, law enforcement simply cannot cut corners at the cost of

a person's constitutional privileges.

           We    conclude   that    the   exclusionary      rule    bars    the

admission of evidence obtained from the illegal search of Cruz-

Ramos's house and car.

                             Harmless Error

           Even if the evidence was illegally obtained (and even if

the police had no good-faith reason to seize it), we will only

remand for a new trial if letting in the evidence was not harmless.


                                      - 54 -
United States v. Burgos-Montes, 786 F.3d 92, 114 (1st Cir. 2015).

While the government does not address this issue in its brief,26

we conclude that the introduction of the seized evidence in this

case was not harmless.

           Since   the   error   here   "rises   to   the   level   of

constitutional," we must assess whether "we can consider the error

harmless beyond a reasonable doubt."       United States v. Trenkler,

61 F.3d 45, 60 n.22 (1st Cir. 1995).        We must find, then, that

beyond a reasonable doubt, it is "highly probable that the result

would have been the same" if the error had not occurred. United

States v. Leon-Delfis, 203 F.3d 103, 112 (1st Cir. 2000) (internal

quotation marks omitted).   "We are not concerned here with whether

there was sufficient evidence on which the petitioner could have

been convicted without the evidence complained of."     United States

v. Argentine, 814 F.2d 783, 789 (1st Cir. 1987).      Instead, "[t]he

question is whether there is a reasonable possibility that the

evidence complained of might have contributed to the conviction."

Id.




       We have the discretion to address harmless error sua sponte
      26

in certain situations, but we remind the government that it "bears
the burden of persuasion with respect to showing that the error
was harmless." United States v. Rose, 104 F.3d 1408, 1414 (1st
Cir. 1997). We will not fret over whether it is appropriate to
exercise our discretion to address harmlessness here despite the
government's failure to raise it because the argument would have
failed anyway.


                                  - 55 -
             Cruz-Ramos   points   out    (and    the   government     does   not

dispute) that the evidence seized from Cruz-Ramos's car -- seven

guns, and more drugs than we care to recount -- was the only

physical evidence at trial that directly connected Cruz-Ramos to

La ONU activities (or to any drug trafficking).             As far as we can

tell, without this physical evidence the only other evidence

connecting Cruz-Ramos to anything illegal was the testimony of the

cooperators, which they provided in exchange for leniency in their

own cases.    Further, as Cruz-Ramos points out, even if we take the

witnesses at their word, their testimony did not make for a slam-

dunk for the government by any means -- for instance, while

Gutierrez-Santana    initially     said    that    Cruz-Ramos    was    at    the

planning meeting for Pequeque's murder, he later (unequivocally)

testified on cross that Cruz-Ramos was not there.                    See United

States v. Bosch, 584 F.2d 1113, 1123 (1st Cir. 1978) (considering

that the "government's case consisted primarily of the testimony

of   admitted   accomplices,   whose      credibility     was   attacked"      in

finding that a constitutional error was not harmless); United

States v. Ofray-Campos, 534 F.3d 1, 27-28 (1st Cir. 2008) (in

harmless beyond a reasonable doubt analysis, considering that no

physical evidence tied defendant to drug activity); Coppola v.

Powell, 878 F.2d 1562, 1571 (1st Cir. 1989) (noting that there was

"no conclusive evidence that tie[d] petitioner tightly to the

crime," and that it did not suffice that "it [was] probable that


                                     - 56 -
petitioner committed the crime").      Thus, we simply cannot say

beyond a reasonable doubt it is "highly probable" that the jury

would have reached the same verdict without the wrongly admitted

physical evidence.    See Leon-Delfis, 203 F.3d at 112; cf. United

States v. Jiménez, 419 F.3d 34, 42 (1st Cir. 2005) (finding

harmless error when erroneously admitted evidence "pale[d] in

light of the other evidence introduced at trial"); United States

v. Crooker, 688 F.3d 1, 9 (1st Cir. 2012) (finding harmless error

where drug residue was illegally obtained, but the government

"presented a wealth of other evidence," including bags of drugs,

drug paraphernalia, and the defendant's confession that he used

and possessed drugs).

          All in all, neither the good-faith exception to the

exclusionary rule nor the harmless-error doctrine apply here.

Therefore, Cruz-Ramos is entitled to a new trial, and the evidence

that was illegally seized from his home cannot be introduced.

                        Cruz-Ramos's Statement

          We are left with one unresolved issue concerning the

motion to suppress.   While, as we discussed above, it's clear that

the physical evidence seized during the illegal search of Cruz-

Ramos's home should have been suppressed, whether Cruz-Ramos's

statements to the police should have been too is a tad trickier

since the statement was provided after the search of the house.




                                  - 57 -
          In   examining   this   more     complicated   question,   we

generally look at "whether, granting establishment of the primary

illegality, the evidence to which instant objection is made has

been come at by exploitation of that illegality or instead by means

sufficiently distinguishable to be purged of the primary taint."

Wong Sun, 371 U.S. at 488 (internal quotation marks omitted).        The

district court did not undertake this inquiry, given its finding

that the search was legal.        Further, the government does not

address this issue (along with numerous others) at all in its brief

(meaning it is likely waived).      However, because this question

"depends primarily upon weighing the facts in the particular case,

. . . and is thus a matter especially suitable for resolution by

the district court in the first instance," United States v. Acosta-

Colon, 157 F.3d 9, 21 (1st Cir. 1998) (internal quotation marks

omitted), we think it appropriate that the district court address

this issue on remand.   See id.; United States v. Cordero-Rosario,

786 F.3d 64, 78 (1st Cir. 2015).

          For the reasons discussed, we must reverse in-part the

district court's denial of the motion to suppress, vacate Cruz-

Ramos's conviction, and remand his case for further proceedings

consistent with this opinion.     Because we find that Cruz-Ramos is

entitled to a new trial based on suppression error, we need not

address his other allegations of reversible trial or sentencing

errors.


                                  - 58 -
            We move on to the grievances pressed by his cohorts.

                             B. Jury Issues

            Having resolved Cruz-Ramos's appeal, we turn now to the

issues raised by Laureano-Salgado and Ramírez-Rivera.           We start

with their qualms with jury selection.

                        Anonymous Empanelment

            First up, the Defendants claim that the district court

erred in empaneling an anonymous jury, arguing that it violated

their Sixth Amendment right to a public trial before an impartial

jury.

            We review this claim for abuse of discretion.         United

States v. DeLuca, 137 F.3d 24, 31 (1st Cir. 1998).          "Our review

takes into account not only the evidence available at the time the

anonymous    empanelment    occurred,   but    all   relevant   evidence

introduced at trial."      Id.

            Let's review the legal backdrop for the Defendants'

claim.   "It is constitutional bedrock that '[i]n all criminal

prosecutions, the accused shall enjoy the right to a speedy and

public trial, by an impartial jury.'"         Sampson v. United States,

724 F.3d 150, 163 (1st Cir. 2013) (quoting U.S. Const. amend VI).

To protect this important right, certain safeguards are generally

put in place during jury selection.      For instance, jurors' names

and some other identifying personal information are made available




                                   - 59 -
to the parties (and sometimes to the public).            See 28 U.S.C.

§ 1863(b)(7).

            However, "a district court may empanel an anonymous jury

in any case in which 'the interests of justice so require.'"

United States v. Marrero-Ortiz, 160 F.3d 768, 776 (1st Cir. 1998)

(quoting 28 U.S.C. § 1863(b)(7)).          Because "empanelment of an

anonymous jury should be recognized as an extraordinary protective

device, especially if it tends to suggest that the jurors may have

something    to   fear   from   the     accused,   thereby   conceivably

encroaching upon the presumption of innocence," DeLuca, 137 F.3d

at 31, we have held that empaneling an anonymous jury "is a

permissible precaution" only when two requirements are satisfied:

"(1) there are strong grounds for concluding that it is necessary

to enable the jury to perform its factfinding function, or to

ensure juror protection; and (2) reasonable safeguards are adopted

by the trial court to minimize any risk of infringement upon the

fundamental rights of the accused."        Id.

            Considering both of these factors, we find that the

district court acted well within its discretion to empanel an

anonymous jury in this case.      On the "strong grounds" prong, we

have considered a variety of factors in looking at whether this

standard has been satisfied.      For instance, we have chewed over

the defendants' link to organized crime, "a factor which strongly

indicate[s] that clandestine outside assistance might be brought


                                      - 60 -
to   bear   in   any    effort   to   intimidate    or     punish   jurors";   the

defendants'      involvement     in    violent    crime;    their   attempts   to

witness     tamper;     and   the     potential    for     "mandatory   lifetime

sentences    upon      conviction,     which   surely    provide[s]     a   strong

inducement to resort to extreme measures in any effort to influence

the outcome of their trial."             Id. at 32 (alterations omitted).

Ultimately, though, we assess whether the "record as a whole

affords sufficient foundation for empaneling an anonymous jury

both as a prudent safety precaution and a means of ensuring

unfettered performance of the factfinding function."                 Id.

            Here, the indictment alleged -- and the evidence proved

-- that the Defendants were part of an organized drug-trafficking

ring that freely used violence (read: murder) to get its way.27

See Marrero-Ortiz, 160 F.3d at 776 (noting that "[t]he indictment

charged the appellant and his coconspirators with membership in a

sprawling drug ring that often resorted to violence in its pursuit




      27We note that the Defendants do not take issue with the
district court's factual findings in this regard, but only with
the manner in which the court weighed the facts and the source of
the facts (i.e., the indictment).       To that end, while the
Defendants argue that the district court improperly relied on
allegations the government made in the indictment to empanel the
jury anonymously, as we noted above, in reviewing this claim we
look to all the evidence introduced at trial -- not just the facts
that were available at the time of empanelment. The Defendants
simply ignore that legal principle.       Further, the judge may
consider a variety of other sources of information, including the
indictment and evidence proffered by the government. See United
States v. Marrero-Ortiz, 160 F.3d 768, 776 (1st Cir. 1998).


                                         - 61 -
of profits").   Not even police were excepted, and La ONU certainly

did not look kindly on people who cooperated with the government

(remember, one of the organization's rules was to kill anyone who

cooperated with the police).     Further, the government proffered to

the court that incarcerated La ONU members were able to call people

on the outside using phones they had illegally obtained in prison,

meaning, as the district court found, that "the reach of La ONU

extend[ed]   outside     the   federal   correctional   facilities   and

present[ed] a real risk to jurors."        In addition, the Defendants

faced mandatory life sentences if convicted.      These facts provided

ample fodder for the district court's reasoning that "strong

grounds" called for anonymous empanelment.

          The district court also adopted reasonable safeguards to

minimize infringement on the Defendants' constitutional rights.

Rather than bring up any concern for the jurors' safety, the judge

told the jurors that they would remain anonymous to avoid media

interference.   He instructed the jurors that the Defendants were

to be presumed innocent no fewer than four times during the course

of jury selection.     He also informed the jurors that while he would

read portions of the indictment to give them a flavor of the case,

the indictment was not "evidence of guilt or of anything else."

See id. (finding that Judge Fusté, the same judge who empaneled

the jury in this case, "took satisfactory precautions to protect

the defendants' rights" when he "did not mention any threat to


                                    - 62 -
juror safety, but, rather, informed the jurors that they would

remain anonymous during the trial because of publicity concerns.

He then instructed the jury on the presumption of innocence, and

periodically repeated that instruction as the trial progressed.").

           Finding no error in the district court's decision to

empanel an anonymous jury, we move on to the next issue.

                                Voir Dire

           The Defendants' next claim is that the district court

mishandled voir dire, insofar as the court did not appropriately

probe   into   the   jurors'   possible   biases.   Specifically,   the

Defendants refer to three supposed problems:        (1) Juror No. 56,

who, according to the Defendants, raised her hand when the court

asked about the jury's familiarity with the helicopter shooting,

was not asked any follow-up questions; (2) after the jury was

seated, the court disclosed that one juror lived in Trujillo Alto

municipality, which was nearby the 2010 La ONU-La Rompe shootout

that led to the death of a police officer and civilian bystander;

and (3) the court did not sufficiently vet whether all the jurors

could speak and understand the English language.         Essentially,

then, the Defendants raise two separate issues -- one, should the

court have asked additional questions during voir dire?      And two,

should certain jurors have been excused for bias?      We assess each

of these questions in turn.




                                    - 63 -
                           Additional Questioning

            We   review    the    first   issue    --     the    district      court's

handling of voir dire -- for abuse of discretion.28                         See United

States v. Orlando-Figueroa, 229 F.3d 33, 44 (1st Cir. 2000)

("Because    voir   dire    determinations       rely     largely      on    immediate

perceptions, federal judges have been accorded ample discretion in

determining how best to conduct the voir dire." (internal quotation

marks and alteration omitted)).

            Upon assessing the record, we find that no abuse of

discretion occurred here simply because the court declined to ask

the jurors more voir dire questions to appease the Defendants.

While "[a] probing voir dire examination is [t]he best way to

ensure    that   jurors    do    not   harbor    biases    for    or   against     the

parties," Sampson, 724 F.3d at 163-64 (internal quotation marks

omitted), "a district court need not . . . pose every voir dire

question requested by a litigant."              Orlando-Figueroa, 229 F.3d at

44 (internal quotation marks omitted).             "It is more than enough if

the court covers the substance of the appropriate areas of concern

by framing its own questions in its own words."                  Id.


     28  The parties do not address whether the Defendants
sufficiently contemporaneously objected to the grievances with
jury selection they now press on appeal. While generally we review
unpreserved objections for plain error, because the government did
not ask us for plain error review (and because the Defendants'
claims fail under either standard anyway), we will review the
Defendants' claims for abuse of discretion. See United States v.
Tapia-Escalera, 356 F.3d 181, 183 (1st Cir. 2004).


                                          - 64 -
            Here, the district court asked the potential jurors

whether any of them had knowledge of the helicopter shooting.    The

court followed up with each person who raised his or her hand in

response.    While the judge indicated that he was taking notes as

to which jurors raised their hands, when defense counsel stated

that he thought the court had missed the fact that "Juror 54" had

raised her hand,29 in an abundance of caution, the judge asked the

jurors again whether any of them had heard of La ONU, La Rompe,

the helicopter shooting, or the Trujillo Alto bridge shooting.    No

hands were raised. Asking the question again was sufficient remedy

for ensuring that the judge did not miss any hands (particularly

because this was precisely the remedy the defense asked for during

voir dire).30




     29While neither side addresses this in their briefs, we assume
that it was later clarified that the juror who raised her hand was
actually Juror 56, not Juror 54.

     30Contrary to Cruz-Ramos's counsel's representation at oral
argument, our review of the record shows that the district court
did not improperly pose the helicopter-shooting question. After
expressing reservation about asking a question about the incident,
the judge consulted with counsel to get their take on the issue.
Upon deciding to ask the question, the judge clarified with the
jurors that the Defendants were not charged with the helicopter
shooting, but because La ONU was "associated . . . with that
incident," anyone who had "read or seen anything touching about
the group of people known as La ONU or . . . La Rompe ONU" should
raise their hands. Indeed, one juror indicated that she had read
or heard about the case in the news and that the name "La ONU"
"rings a bell."


                                 - 65 -
           As    to    the   juror   who    lived     in   Trujillo    Alto,   the

Defendants contend that the court should have asked prior to

seating the jury where each juror resided, because people who lived

near the area of the Trujillo Alto shooting "would have been

greatly affected and scared by the . . . incident."                   As we noted

above, the court asked the jurors whether they had heard of the

Trujillo Alto shooting -- a much more appropriate question to ask

if the concern is that people who were aware of the shooting would

be afraid of the Defendants.

           Concerning the jurors' language abilities, the court did

not abuse its discretion by declining to further inquire into the

jurors' English-language skills.            When defense counsel expressed

concern   that   one    particular    juror     had    trouble   understanding

English, the court probed further with the juror, who answered all

of his questions in English.         In particular, when the judge asked

what kind of jury service that juror had done in the past, the

juror explained, "[o]ne criminal case."             When the Defendants later

raised the juror's language skills again with the court (a generous

assumption, given that all the attorney actually said was, "I was

having a hard time understanding her"), the judge indicated that

he "understood her perfectly."             Given the "special deference" we

afford to the trial court's conclusions that are drawn from its

face-to-face interactions with jurors during selection, we find

that the court did not abuse its discretion in so determining.


                                       - 66 -
See United States v. Sherman, 551 F.3d 45, 51 (1st Cir. 2008); see

also United States v. Lemmerer, 277 F.3d 579, 592 (1st Cir. 2002)

("Our cases make clear that the judgment of the trial judge, who

can appraise the jurors face to face, deserves great weight."

(internal    quotation   marks   and    alteration   omitted)).   The

Defendants also have not directed us to any other jurors for which

they had language-comprehension concerns.       See Orlando-Figueroa,

229 F.3d at 45 (finding no abuse of discretion where "defendants

do not point to any evidence that any juror's ability to understand

English was deficient").

                                 Bias

            To the extent the Defendants argue (however sparsely)

that Juror 56 and the juror from Trujillo Alto should have been

dismissed because of their bias against the Defendants, we reject

that claim as well.31      As we discussed above, a defendant is

guaranteed by the Constitution an impartial jury.      And to be sure,

a defendant's right to be tried by "an impartial jury is an

integral component of a fair trial"         that "must be jealously




     31Neither side bothers to try to clarify this confusion for
us, but our review of the jury selection transcript shows that
Juror 56 was initially excused. Then, while the court was in the
process of selecting the jurors who would be seated, one of the
attorneys asked why Juror 56 was excused.        For reasons the
transcript doesn't reflect, the juror was brought back and seated
as an alternate. According to the Defendants, however, Juror 56
ended up deliberating.



                                   - 67 -
safeguarded."     Sampson, 724 F.3d at 160 (internal quotation marks

and alteration omitted).        But "[o]ur usual standard of review once

the trial judge has made an appropriate inquiry is an abuse of

discretion standard, which recognizes that the district court has

wide discretion in deciding how to handle and how to respond to

allegations of juror bias and misconduct that arise during a

trial."32   United States v. Martí-Lón, 524 F.3d 295, 300 (1st Cir.

2008) (internal quotation marks and alteration omitted).              As to

Juror 56, as we discussed above, the district court sufficiently

probed    with   the   jurors   whether   they   were   familiar   with   the

helicopter shooting, despite the fact that the defense was not

even sure that the juror had raised her hand (and the judge's notes

did not reflect that she had).            Still, the court provided a

cautionary remedy -- the very remedy the defense asked for -- when

this issue came up during voir dire, that is, to ask the jurors

the question again.      No one raised a hand.    "[W]e give great weight

to the judgment of the trial judge, who can appraise the jurors

face to face, as to whether the juror can be impartial," id.

(internal quotation marks omitted), and the Defendants have given




     32"Bias" means that a "reasonable judge," considering all the
facts and circumstances, would determine that "the juror lacked
the capacity and the will to decide the case based on the evidence
(and that, therefore, a valid basis for excusal for cause
existed)." Sampson v. United States, 724 F.3d 150, 165-66 (1st
Cir. 2013).



                                      - 68 -
us no reason to stray from that principle here.                 Likewise, as we

noted above, the Defendants have provided no explanation for why

we should assume the juror from Trujillo Alto would be biased

against them simply because she lived in Trujillo Alto (even though

she had not heard of the bridge shooting).              The district court did

not abuse its discretion during voir dire.

              Right-to-be-Present and Juror Misconduct

            Next,      the   Defendants    argue   that   the   district   court

committed per se reversible error in its handling of Juror 30, who

asked to be excused prior to the start of trial because of her

fear of the Defendants.         They argue that the court should not have

prohibited them from being present during the juror's in camera

interview.        They also say that the district court should have

polled the other jurors to ensure Juror 30 did not taint them with

her bias.

            We review the right-to-be-present claim de novo.               United

States v. Brown, 669 F.3d 10, 32 (1st Cir. 2012).                 Further, "the

exclusion    of    a   defendant   from     a   trial   proceeding   should   be

considered in light of the whole record." United States v. Gagnon,

470 U.S. 522, 526-27 (1985).              We review the denial of the jury

polling for abuse of discretion.           See United States v. Villar, 586

F.3d 76, 82 (1st Cir. 2009) (citing United States v. Connolly, 341

F.3d 16, 33-34 (1st Cir. 2003) ("[T]he district court's response




                                          - 69 -
to an allegation of juror misconduct is generally reviewed only

for abuse of discretion.")).

            We first address whether the district court erred by

excluding   the   Defendants   from    the     in   camera   interview.    A

defendant's constitutional right to be present during his trial

proceedings largely derives from the Sixth Amendment, which, as we

noted above, guarantees the defendant a "speedy and public trial,

by an impartial jury," as well as the right "to be confronted with

the witnesses against him."    See Gagnon, 470 U.S. at 526.        However,

the Supreme Court has "recognized that [the] right [to be present

during trial proceedings] is protected by the Due Process Clause

in some situations where the defendant is not actually confronting

witnesses or evidence against him," id., such as jury empanelment.

This due process protection exists only when "a fair and just

hearing would be thwarted by [the defendant's] absence, and to

that extent only."    Id.

            Thus, the high Court has articulated that a defendant

only "has a due process right to be present at a proceeding" when

"his presence has a relation, reasonably substantial, to the

fulness of his opportunity to defend against the charge."                 Id.

(internal quotation marks omitted).       In other words, "[a] criminal

defendant has a constitutional right to be present at all stages

of the trial where his absence might frustrate the fairness of the




                                      - 70 -
proceedings."       United States v. Fernández-Hernández, 652 F.3d 56,

65 (1st Cir. 2011) (internal quotation marks omitted).

              Of course, jury empanelment falls into this category.

See id. (noting that "defendant must be present at 'every trial

stage, including jury impanelment,' except at stages where . . .

'[t]he proceeding involves only a conference or hearing on a

question of law'" (quoting Fed. R. Crim. Pro. 43(a)(2), (b)(3)

(citation omitted))).            But contrary to the Defendants' position

that an exclusion from a court's in camera interview is a per se

constitutional violation, both the Supreme Court and this court

have held that a defendant's temporary exclusion during an in

camera questioning of a juror, where defense counsel is present,

does not automatically offend a defendant's constitutional rights.

Gagnon,      470   U.S.   at     526   (noting     that   the   "defense   has    no

constitutional right to be present at every interaction between a

judge and a juror" (internal quotation marks omitted)); Fernández-

Hernández, 652 F.3d at 65-67 (finding that a defendant's absence

from a bench conference during voir dire did not "deprive him of

any constitutional right").            Here, the fairness of the proceedings

were   not    frustrated       by    the   court's   decision    to   exclude    the

Defendants from the in camera conference with Juror 30.                 While the

Defendants     argue      that      they   could   have   consulted   with   their

attorneys on "possible questions to present to the Court so it

could ask Juror #30 on the possible contamination of other jurors,"


                                            - 71 -
as the district court noted in its decision on this issue, the

jury had not yet convened such that the juror could contaminate

the other jurors.   In addition, the court asked the juror whether

she knew any of the other jurors, or had even interacted with any

of them, and she "indicated in clear and decisive terms that she

did not communicate her fears or anxieties to any other member of

the jury."   The Defendants have presented us nothing that might

refute that finding.   They also have provided no indication that

their interests were not sufficiently protected by their counsel's

presence during the interview.33    See id.   Thus, the court did not

err in excluding the Defendants from the in camera conference.34


     33While the court invited all of defense counsel to be present
at the interview, one attorney (Cruz-Ramos's) did not show because
of a scheduling conflict. This fact does not change our holding.
The attorney's position on this issue (as submitted in writing)
did not differ from his co-counsel's, and the attorney did not
submit any additional questions for the court to ask the juror
during the interview.    Further, the Defendants have not argued
that the attorney's inability to be at the interview warrants
reversal -- only that their own does.
     The Defendants also fail to address what they "could have
done . . . had they been at the conference," or how they would
"have gained anything by attending." United States v. Fernández-
Hernández, 652 F.3d 56, 66 (1st Cir. 2011) (internal quotation
marks omitted).    As we discuss below, the Defendants were not
entitled to an individualized questioning of each juror. And given
that the district court ended up dismissing Juror 30, the
Defendants do not tell us what other relief they would have wanted.

     34The Defendants also argue that allowing the juror's husband
to be present during the interview was also reversible error
because it is possible that he "might have a chilling effect" on
the juror's responses. We are troubled by a practice of allowing
a relative of the juror to attend an in camera conference when
other members of the public, and the Defendants themselves, were


                                   - 72 -
            We also reject the Defendants' claim that the court

should    have   individually   questioned    each    juror   to   determine

whether Juror 30's bias against the Defendants contaminated the

other jurors.      "When a non-frivolous suggestion is made that a

jury may be biased or tainted by some incident, the district court

must undertake an adequate inquiry to determine whether the alleged

incident occurred and if so, whether it was prejudicial."             United

States v. Ortiz–Arrigoitia, 996 F.2d 436, 442 (1st Cir. 1993).

But "the trial judge is vested with the discretion to fashion an

appropriate      and   responsible   procedure   to    determine     whether

misconduct actually occurred and whether it was prejudicial."            Id.

at 443.    "Substantial deference is due the trial court's exercise

of its discretion," United States v. Angiulo, 897 F.2d 1169, 1185

(1st Cir. 1990), and the "deference due the court's ultimate

finding on the issue of continued juror impartiality is enhanced

because this determination is a question of fact," United States

v. Barone, 114 F.3d 1284, 1307 (1st Cir. 1997).

            Even assuming (without deciding) that the Defendants'

suggestion that Juror 30 biased the rest of the jury is non-

frivolous (a point we seriously doubt, given the fact that the

jurors had not yet sat together at trial), we find that the




excluded.   But still, the Defendants have provided no law (or
otherwise developed argument) that the district court violated
their constitutional rights. See Zannino, 895 F.2d at 17.


                                     - 73 -
district court probed enough to assure itself that Juror 30 did

not taint the other jurors.               As we noted above, the Defendants

have provided no suggestion even that Juror 30 communicated or

interacted     with     the     other   jurors,     let    alone   that    she    had

communicated to them her anxiety about sitting on the jury.                       See

United States v. Maceo, 873 F.2d 1, 6 (1st Cir. 1989) (noting that

the "the defendant has the burden of proving prejudice or jury

bias").    Furthermore, the Defendants have not shown (or suggested)

that even if Juror 30 communicated her anxiety to the other jurors,

the other jurors actually became biased as a result, such that

they would have to be excused from the jury.                     See Sampson, 724

F.3d at 165 ("Jurors normally are subject to excusal for cause if

they   are     biased      or     if    they   fail       to   satisfy    statutory

qualifications.").

             Seeing no merit in the Defendants' claims regarding jury

selection, we turn to their next set of arguments.

                              C. Evidentiary Rulings

             Next on the list, the Defendants dispute a number of the

district     court's    evidentiary       rulings     made     during    the   trial,

arguing that they amounted to reversible error.

             We   review      a   trial    court's    objected-to        evidentiary

rulings for abuse of discretion.                United States v. Rodríguez-

Berrios, 573 F.3d 55, 60 (1st Cir. 2009).                      Likewise, a trial

court's determination of whether evidence is more probative than


                                           - 74 -
prejudicial is also reviewed for abuse of discretion.              See United

States v. Walker, 665 F.3d 212, 229 (1st Cir. 2011).                 We stay

"mindful that the trial judge has savored the full taste of the

fray, and his considerable discretion must be respected so long as

he does not stray entirely beyond the pale."             United States v.

Rodríguez, 215 F.3d 110, 121 (1st Cir. 2000) (internal quotation

marks omitted).

                       Figueroa-Viera Impeachment

            Say Defendants, the district court should have allowed

them to impeach the government's star witness (Figueroa-Viera)

with evidence that he was untruthful during his plea negotiations.

Specifically, the Defendants refer to Figueroa-Viera's testimony

that after he was arrested for his drug-trafficking activities

with La ONU, he pleaded guilty to the charges brought against him.

He signed a plea and cooperation agreement with the government in

exchange for a reduced-sentence recommendation.           The cooperation

agreement required that Figueroa-Viera disclose "all information

known to [him] regarding any criminal activity."         It also required

that   he   "agree[]   to   provide   truthful,    complete   and   accurate

testimony, information on a continuing basis and as required by

[the] United States."

            On   cross,     defense   counsel     attempted   to    question

Figueroa-Viera about his plea agreement.          The attorney asked:




                                      - 75 -
         Q:   And the fact is that during that
              interview [with the government], you
              didn't tell [law enforcement] all of the
              murders that you have committed in Puerto
              Rico?

         The government objected, which the court sustained,

letting defense counsel know that he could try again if he could

lay a foundation for the question.

         The defense showed the witness a copy of his plea

agreement and continued:

         Q:   And, in fact, in that document, you
              agreed to cooperate with the government
              and to provide all information known to
              the defendant regarding any criminal
              activity, including but not limited to
              the offense described in the pending
              indictment; is that right?

         A:   Yes.

              . . .

         Q:   So I ask you now whether it isn't true
              that you were not completely truthful in
              providing   the   agent   all   of   the
              information regarding your past criminal
              activities,    including   murder,    or
              anything about murder in Puerto Rico?

         A:   Yes.

         Before continuing with his questions, and to head-off

another round of objections, the attorney asked for a sidebar to

proffer the foundation for his next line of questions.       The

attorney explained that defense investigators had uncovered that

Figueroa-Viera had killed someone during a 2011 bakery hold-up,



                                - 76 -
which he did not disclose to the government in violation of his

plea agreement.         The government objected, arguing that this line

of questioning was forbidden by Federal Rule of Evidence 608(b),

as evidence that the witness committed a murder was a specific

instance of conduct not probative of the witness's truthfulness

(more on Rule 608(b) in a little bit).

             The court, however, acknowledged that if the witness had

not adhered to the plea agreement's requirement that he provide

accurate information to the government, his failure to disclose

his criminal activity could go to his credibility. Thus, the court

ruled that the defense could "ask the witness whether he has

complied    with       this    agreement    and     answered   all    the    questions

truthfully       and    provided    accurate        answers    to    the    government

investigators."         Per Rule 608, however, the defense could not ask

questions       about    the    bakery     murder    because    it    constituted    a

"specific instance of conduct" that the defense was attempting to

use to impeach the witness.           Also acknowledging that the witness's

answer     to    the    last-asked       question     was     unclear      (the   court

interpreted the witness's "yes" to mean that he was not completely

truthful to the government, while the government interpreted the

witness to mean the opposite), the court also allowed the defense

attorney to go back and clarify that particular question.35


     35Despite this confusion, the defense attorney apparently did
not think it was necessary to ask the question again, asserting


                                            - 77 -
             Now Federal Rule of Evidence 608(b) says that "[e]xcept

for a criminal conviction under Rule 609, extrinsic evidence is

not admissible to prove specific instances of a witness's conduct

in   order   to     attack    or   support      the   witness's        character   for

truthfulness."         However, the rule says that the court may, "on

cross-examination, allow [the specific instances of conduct] to be

inquired     into      if   they   are   probative        of    the    character   for

truthfulness      or    untruthfulness     of    .    .   .    the    witness."    The

Defendants argue that the court should have allowed further cross-

examination because "[a] witness' response to a question whether

he told the truth on a previous occasion could well be probative

of his character for truthfulness."

             But the Defendants do not tell us what more they wanted

to ask Figueroa-Viera to probe his truthfulness. Whether Figueroa-

Viera committed the bakery murder does not tell anything of his

tendency to be truthful, unless he was required to tell the

government about the murder and did not.                       Indeed, the district

court allowed the defense to ask about whether Figueroa-Viera

disclosed to the government all the murders he committed in Puerto

Rico, and this question goes right to the heart of whether the




that the government should "clarify that in the redirect, not me,"
since "it's the government that's alleging there's some confusion
in the record." The government did not accept the invitation.



                                          - 78 -
witness was truthful in his dealings with the government.36              Thus,

while Rule 608 leaves the court the discretion to allow the

specific instances of conduct to be probed, the Defendants do not

tell us how the specific details of the murder -- as opposed to

the details of the witness's communications with the government

-- would be probative of the witness's character for truthfulness.

See Tigges v. Cataldo, 611 F.2d 936, 938 (1st Cir. 1979) ("[S]ince

the   past   conduct   was   not,   in    and     of   itself,   'probative   of

truthfulness or untruthfulness,' plaintiff could not have cross-

examined [the witness] directly on the subject of the [past]

incident." (citation omitted)).          Furthermore, while acknowledging

that Rule 608 makes discretionary the district court's choice to

allow cross-examination on specific instances of conduct, the

Defendants made no developed argument as to why the court was

required to do so here.        See id. at 939 ("The court . . . has

considerable discretion to exclude avenues of cross-examination




       To be sure, whether the witness intended to disclose that
      36

he was not totally forthcoming with the government remains a
mystery, given the way the defense attorney asked the question.
But we suspect the witness meant to testify that he was truthful
-- during a carefully worded re-direct, the government asked the
witness whether the plea agreement required him to "tell the
complete truth" (to which the witness responded "yes") and "what
would have happened" if he did not "say the complete truth." The
witness responded: "Everything I said would be used against me,"
and "I couldn't cooperate anymore."



                                         - 79 -
which promise to lead far afield from the main controversy.").37

The district court did not abuse its discretion in restricting

this particular line of questioning.

                    Uncharged "Pep Boys" Murder

          Next,   the   Defendants    claim   that   the   district   court

should not have let in testimony about a murder that the Defendants

were not charged with.     The Defendants claim that this evidence

was introduced only to rile up the jury.

          Specifically, Defendants refer to testimony regarding a

murder that occurred in January 2010 behind a Pep Boys auto parts

store, when two La ONU leaders ordered the killing of a La Rompe

boss. As far as we can tell, none of the Defendants were personally

involved in that murder.

          Federal Rule of Evidence 401 provides that evidence is

relevant if it has "any tendency to make the existence of any fact




     37 The Defendants also claim that the prosecutor improperly
vouched for Figueroa-Viera's testimony when he asked about the
terms of Figueroa-Viera's plea agreement by suggesting that the
information the witness provided to the government had been
verified.   But Defendants concede that this objection was not
preserved below, and is therefore subject to plain-error review.
See United States v. Pulgarin, 955 F.2d 1, 2 (1st Cir. 1992).
Still, the Defendants do not attempt to show how they have
satisfied the plain-error standard, particularly given that
Defendants have provided no caselaw from our circuit on the point.
See United States v. Correa-Osorio, 784 F.3d 11, 22 (1st Cir. 2015)
(describing a plain error as "an indisputable slip up on the
judge's part, given controlling precedent" (internal quotation
marks omitted)).



                                     - 80 -
that is of consequence to the determination of the action more

probable or less probable than it would be without the evidence."

And   we    have        previously    held   that    when       the    scope   of   a   RICO

conspiracy includes murder as a tool to further the enterprise, a

"murder [is] still relevant to the RICO counts as it tended to

prove      the    existence     and     nature   of       the    RICO    enterprise     and

conspiracy," even when all the indicted defendants are not charged

for the particular killing.              United States v. DeCologero, 530 F.3d

36, 54 (1st Cir. 2008).              Here, cooperating witness Figueroa-Cancel

testified that the reason he participated in the Pep Boys murder

was because La ONU leaders instructed him to, and "if the leader

ordered us to kill anybody, we had to do it."                         This testimony was

relevant to framing the structure of the La ONU enterprise (i.e.,

that La ONU did, in fact, have leaders and that subordinate members

were to obey their orders), and corroborated the other testimony

regarding the rules and mission of the enterprise (i.e., that La

Rompe members were to be killed on-sight).                      Thus, we do not agree

with the Defendants that the Pep Boys evidence was not relevant to

the RICO count.

                 Even    relevant     evidence      may    be    excluded      sometimes,

though, "if its probative value is substantially outweighed by a

danger of one or more of the following: unfair prejudice, confusing

the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence."                           Fed. R. Evid. 403.


                                             - 81 -
The Defendants launch a Rule 403 attack on the Pep Boys evidence

based on unfair prejudice, but we reject that argument too.

"Usually, courts use the term 'unfair prejudice' for evidence that

invites the jury to render a verdict on an improper emotional

basis."   United States v. Varoudakis, 233 F.3d 113, 122 (1st Cir.

2000).    The Defendants have made no effort to explain to us why

the Pep Boys evidence was unfairly prejudicial.      See id. ("We

stress 'unfair' because by design, all evidence is meant to be

prejudicial." (internal quotation marks and alteration omitted)).

Given the nature of this violence-infested case, we see no reason

why testimony about an additional murder would cause the jury an

improper emotional reaction, and the Defendants have not provided

any reason.    We find that the district court did not abuse its

discretion in letting in this evidence.38




     38Defendants additionally argue that the testimony of the Pep
Boys murder should not have been allowed under Rule 404(b). But
that rule bars introduction of "[e]vidence of a crime, wrong, or
other act" introduced "to prove a person's character in order to
show that on a particular occasion the person acted in accordance
with the character."   Fed. R. Evid. 404(b)(1).    Given that the
Defendants were not personally involved in the Pep Boys murder,
such that the Pep Boys murder would constitute one of their prior
bad acts, it is not readily apparent to us (and the Defendants do
not explain) how Rule 404(b) would apply here.
     We also note that while the Defendants describe witness
testimony of other uncharged murders and violent crimes in their
factual recitation, they only argue that the Pep Boys murder was
impermissibly introduced, and so it is the only uncharged act we
address.


                                 - 82 -
           In sum, we find that the district court did not abuse

its discretion in making the contested evidentiary rulings.

         III.    Multiple Conspiracies v. Single Conspiracy

           Turning now to the jury charge, the Defendants argue

that the district court erred in declining to give a "multiple

conspiracies"     instruction.          Similarly,       they     argue   that     the

indictment varied from the government's case at trial, as the

indictment charged only a single conspiracy.

                            Jury Instruction

           "This court reviews a district court's refusal to give

a   requested    jury   instruction      of   this       nature    for    abuse    of

discretion."     United States v. De La Cruz, 514 F.3d 121, 139 (1st

Cir. 2008).      "The trial court's failure to give a proffered

instruction will not be reversed unless that instruction is (1)

substantively correct; (2) was not substantially covered in the

charge actually given; and (3) concerned an important point such

that the failure to give it seriously undermined the defendant's

ability to present a particular defense."            Id. (internal quotation

marks omitted).       "Under this third requirement, reversal is not

required unless a defendant suffers substantial prejudice."                       Id.

           Here, the Defendants requested that the district court

instruct the jury that it was possible to find that multiple

conspiracies     existed   in    this    case,    since,        according   to    the

Defendants,     the   evidence   indicated        that    the     Defendants      were


                                         - 83 -
involved in different schemes within their individual housing

projects.39   The court declined, noting that besides the fact that

the Defendants had not submitted any proposed jury instructions

for the court to consider, the evidence did not support giving the

instruction in any event.40

          "A trial court should grant a defendant's request for a

multiple conspiracy instruction if, on the evidence adduced at




     39 Apparently the Defendants did not actually submit a
proposed instruction to the court. But generally, a defendant's
proposed multiple-conspiracies instruction would go something like
this:

          Where persons have joined together to further
          one common unlawful design or purpose, a
          single conspiracy exists. By way of contrast,
          multiple conspiracies exist when there are
          separate unlawful agreements to achieve
          distinct purposes.

          In   deciding   whether   a   single   overall
          conspiracy as charged in the indictment has
          been proven beyond a reasonable doubt you
          should look at whether there were multiple
          agreements   reached,   whether   there   were
          additions    or   withdrawals    of    alleged
          conspirators, and most significantly, whether
          the evidence shows beyond a reasonable doubt
          that all of the alleged conspirators directed
          their efforts toward the accomplishment of a
          common goal or overall plan.

See, e.g., United States v. Brandon, 17 F.3d 409, 449 n.68 (1st
Cir. 1994) (alterations omitted).

     40 While the government suggested at oral argument that it
opposed a multiple-conspiracies instruction, the written record is
silent on whether the government objected to the Defendants'
request for the instruction.


                                 - 84 -
trial, a reasonable jury could find more than one such illicit

agreement, or could find an agreement different from the one

charged."     United States v. Brandon, 17 F.3d 409, 449 (1st Cir.

1994) (internal quotation marks omitted). In contrast, "[a] single

conspiracy exists where the totality of the evidence demonstrates

that all of the alleged co-conspirators directed their efforts

towards the accomplishment of a common goal or overall plan."           Id.

at 450 (internal quotation marks omitted). "Determining the number

of conspiracies in a particular case depends on a variety of

factors     including   the   nature,   design,     implementation,     and

logistics    of   the   illegal   activity;   the   participants'     modus

operandi; the relevant geography; and the scope of coconspirator

involvement."     Id. (internal quotation marks omitted).

            Problematic for the Defendants is that even if we assume

without deciding that the district court should have given the

instruction, they have not shown us how they suffered substantial

prejudice from the court's failure to do so.          "In the context of

alleged multiple conspiracies, the defendant's main concern is

that jurors will be misled into attributing guilt to a particular

defendant based on evidence presented against others who were

involved in a different and separate conspiratorial scheme."            Id.

"The prejudice we must guard against, therefore, is evidentiary

spillover resulting from trying defendants en masse for distinct

and separate offenses committed by others."         Id.   Thus, while the


                                     - 85 -
Defendants insist that the evidence showed the existence of an

individual conspiracy within each housing project, and that the

Defendants' conduct went to benefit those smaller conspiracies and

not La ONU, the prejudice we examine is not whether a defendant's

conduct might be attributable to a different conspiracy, but

rather, whether the conduct of a person from that different

conspiracy would be attributable to the defendant.                 The Defendants

do not at all address this prejudice standard; nor do they provide

any developed argument as to what specific conduct of other drug

dealers (who were involved in other drug conspiracies) might have

been    attributed   to   them,     such    that    the   jury    would   not   have

convicted    them    without      such    evidence.41      To    the   extent     the

Defendants    intended      to    argue    that     all   the    drug-trafficking

activities    that   came    up    at     trial    must   be    attributed   to    an

organization other than La ONU (with the reason being that La ONU

did not engage in its own drug trafficking), we have already

rejected their position that La ONU was not a drug-trafficking

conspiracy.    The Defendants continuously overlook the overwhelming




        The only specific conduct the Defendants point out is a
       41

couple of murders committed by a person named "El Jincho." They
claim that Jincho acted on his own in committing those murders and
that they were not La ONU-sanctioned. However, the Defendants do
not explain why we should assume that Jincho was not acting on La
ONU's behalf. As they conceded earlier in their brief, there was
trial testimony that Jincho was a La ONU leader and that he ordered
that at least one of the murders be committed in retaliation for
someone stealing drugs from the organization.


                                           - 86 -
evidence   that    members       of    La    ONU-controlled    housing   projects

collaborated with each other for the benefit of the greater La ONU

good.    As we concluded above in our discussion of the RICO count,

"the evidence convincingly indicates the existence of a single,

unified conspiracy in which all the defendants participated."                    See

Brandon, 17 F.3d at 450.

                                       Variance

            In a similar vein, we reject the Defendants' argument

that the trial evidence impermissibly varied from the indicted

charges.        "A variance occurs when the crime charged remains

unaltered, but the evidence adduced at trial proves different facts

than    those    alleged    in    the       indictment."      United    States   v.

Dellosantos, 649 F.3d 109, 116 (1st Cir. 2011) (internal quotation

marks omitted).        "When a defendant asserts a claim of variance

premised on the notion that multiple conspiracies existed and that

his activities were not part of the charged conspiracy, the initial

question   is    one   of   evidentiary        sufficiency."      Id.    (internal

quotation marks and alterations omitted).                  And we have already

explained that the evidence was sufficient to find these Defendants

guilty of the single La ONU conspiracy.

            On to the last issue.

                                 IV.    Sentencing

            Finally, we reach the Defendants' inevitable claims of

sentencing error. Surprisingly there is only one -- the Defendants


                                             - 87 -
argue that the district court should not have concluded that they

were subject to mandatory life sentences on Count 29 (the VICAR

count) because the jury did not specifically find that they were

guilty of a particular statutory element of that offense.

          Recall that the Defendants were convicted on Count 29

under 18 U.S.C. § 1959(a)(1), which provides, in relevant part,

that:

          Whoever . . . for the purpose of gaining
          entrance to or maintaining or increasing
          position   in   an   enterprise   engaged   in
          racketeering   activity,   murders,   kidnaps,
          maims, assaults with a dangerous weapon,
          commits assault resulting in serious bodily
          injury upon, or threatens to commit a crime of
          violence against any individual in violation
          of the laws of any State or the United States,
          or attempts or conspires so to do, shall be
          punished —

          (1) for murder, by death or life imprisonment,
          or a fine under this title, or both.

Based on this provision, the district court concluded that life

sentences on this count were compulsory, since the jury found the

Defendants guilty of murdering Pequeque under Puerto Rico law.          We

review the "district court's application of law at sentencing de

novo."   United States v. García-Ortiz, 528 F.3d 74, 82 (1st Cir.

2008).

          However inarticulately, the Defendants essentially argue

that because VICAR does not define "murder," given the statute's

relationship   to   RICO,   we   should   apply   RICO's   definition   of



                                    - 88 -
mandatory-life-imprisonment-eligible   murder   to   determine    what

counts as mandatory-life-imprisonment-eligible murder under VICAR.

That is, since the only type of murder that is subject to mandatory

life imprisonment under RICO is murder "for which the maximum

penalty includes life imprisonment," 18 U.S.C. § 1963, the same

should apply for VICAR.    And since the jury here only found the

Defendants guilty of "murder," and not necessarily murder for which

the maximum penalty includes life imprisonment, the court could

not have applied VICAR's mandatory life sentence.42

          However, the Defendants have not provided any argument

as to why we should assume that when applying § 1959(a)(1), we are

supposed to adopt the definition of "murder" provided in § 1963;

while related to RICO, VICAR is still a separate statute.        Thus,

we deem this argument waived for lack of development.43            See

Zannino, 895 F.2d at 17.




     42While the Defendants do not explain this in their brief,
the backdrop for this argument is that all murder under Puerto
Rico law does not appear to be punishable by life imprisonment.
Specifically, "first-degree murder" (i.e., premeditated murder) is
punishable by 99 "natural years," while all other intentional
killings (classified as generic "murders") are punishable by a
maximum of 25 years.     P.R. Laws Ann. tit. 33, §§ 4733-4735,
4694(a), (c).

     43 Consequently, given that the jury specifically found the
Defendants guilty of murdering Pequeque, we need not address the
parties' wrangle about whether the verdict form should have further
specified whether the jury was finding the Defendants guilty of
murder or first-degree murder (as those terms are defined by Puerto
Rico law), or murder as otherwise defined therein.


                                - 89 -
                               CONCLUSION

         For    all    of   these    reasons,    we    vacate   Cruz-Ramos's

convictions    and    remand   his    case     for    further   proceedings,

consistent with this opinion.         We affirm Laureano-Salgado's and

Ramírez-Rivera's convictions and sentences.




                                      - 90 -